Exhibit 10.1

EXECUTION COPY

THE BOEING COMPANY

364-DAY

CREDIT AGREEMENT

among

THE BOEING COMPANY

for itself and on behalf of its Subsidiaries,

as a Borrower

THE LENDERS PARTY HERETO

CITIBANK, N.A.,

as Administrative Agent

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

and

CITIGROUP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers and Joint Book Managers

dated as of November 13, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article and Section

   Page

ARTICLE 1 DEFINITIONS

  

1.1

  

Definitions

   1

1.2

  

Use of Defined Terms; References

   8

1.3

  

Accounting Terms

   8

ARTICLE 2 AMOUNTS AND TERMS OF THE ADVANCES

  

2.1

  

Committed Advances

   9

2.2

  

Making Committed Advances

   9

2.3

  

Conversion to Term Loans, Repayment

   10

2.4

  

Interest Rate on Committed Advances

   11

2.5

  

Bid Advances

   11

2.6

  

Lender Assignment or Sale

   15

2.7

  

Fees

   15

2.8

  

Reduction of the Commitments

   15

2.9

  

Additional Interest on Eurodollar Rate Committed Advances

   16

2.10

  

Eurodollar Interest Rate Determination

   16

2.11

  

Voluntary Conversion of Committed Advances

   17

2.12

  

Prepayments

   17

2.13

  

Increases in Costs

   18

2.14

  

Taxes

   19

2.15

  

Illegality

   21

2.16

  

Payments and Computations

   21

2.17

  

Sharing of Payments, Etc.

   22

2.18

  

Evidence of Debt

   22

2.19

  

Alteration of Commitments and Addition of Lenders

   23

2.20

  

Assignments; Sales of Participations and Other Interests in Advances

   24

2.21

  

Extension of Termination Date

   27

2.22

  

Subsidiary Borrowers

   28

2.23

  

Markit Data

   30

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

  

3.1

  

Representations and Warranties by the Borrowers

   31

ARTICLE 4 COVENANTS OF TBC

  

4.1

  

Affirmative Covenants of TBC

   33

4.2

  

General Negative Covenants of TBC

   34

4.3

  

Financial Statement Terms

   36

4.4

  

Waivers of Covenants

   36

 

i



--------------------------------------------------------------------------------

ARTICLE 5 CONDITIONS PRECEDENT TO BORROWINGS

  

5.1

  

Conditions Precedent to the Initial Borrowing of TBC

   36

5.2

  

Conditions Precedent to Each Committed Borrowing of TBC

   37

5.3

  

Conditions Precedent to Each Bid Borrowing of TBC

   37

5.4

  

Conditions Precedent to the Initial Borrowing of a Subsidiary Borrower

   38

5.5

  

Conditions Precedent to Each Committed Borrowing of a Subsidiary Borrower

   39

5.6

  

Conditions Precedent to Each Bid Borrowing of a Subsidiary Borrower

   39

ARTICLE 6 EVENTS OF DEFAULT

  

6.1

  

Events of Default

   40

6.2

  

Lenders’ Rights upon Borrower Default

   41

ARTICLE 7 THE AGENT

  

7.1

  

Authorization and Action

   42

7.2

  

Agent’s Reliance, Etc.

   42

7.3

  

Citibank, N.A. and its Affiliates

   43

7.4

  

Lender Credit Decision

   44

7.5

  

Indemnification

   44

7.6

  

Successor Agent

   45

7.7

  

Certain Obligations May Be Performed by Affiliates

   45

7.8

  

Other Agents

   45

ARTICLE 8 MISCELLANEOUS

  

8.1

  

Modification, Consents and Waivers

   45

8.2

  

Notices

   46

8.3

  

Costs, Expenses and Taxes.

   48

8.4

  

Binding Effect

   48

8.5

  

Severability

   48

8.6

  

Governing Law

   49

8.7

  

Headings

   49

8.8

  

Execution in Counterparts

   49

8.9

  

Right of Set-Off

   49

8.10

  

Confidentiality

   49

8.11

  

Agreement in Effect

   50

8.12

  

Patriot Act Notice

   50

8.13

  

Jurisdiction, Etc.

   50

8.14

  

No Fiduciary Duty

   50

 

ii



--------------------------------------------------------------------------------

Exhibit A-1    -      Committed Note Exhibit A-2    -      Bid Note Exhibit B-1
   -      Notice of Committed Borrowing Exhibit B-2    -      Notice of Bid
Borrowing Exhibit C    -      Request for Alteration Exhibit D    -     
Borrower Subsidiary Letter Exhibit E    -      Extension Request Exhibit F    -
     Continuation Notice Exhibit G    -      Opinion of Counsel of the Company
Exhibit H    -      Opinion of Counsel for Agent Exhibit I    -      Opinion of
in-house counsel to Subsidiary Borrower Exhibit J    -      Guaranty of TBC
Exhibit K    -      Opinion of Counsel to TBC Schedule I    -      Commitments
Schedule II    -      Agent Contact Details

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of November 13, 2009

THE BOEING COMPANY, a Delaware corporation (“TBC” or the “Company”), for itself
and on behalf of the other BORROWERS (as defined below), the LENDERS (as defined
below), CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES INC., as joint
lead arrangers and joint book managers, JPMORGAN CHASE BANK, N.A., as
syndication agent, and CITIBANK, N.A., in its capacity as administrative agent
for the Lenders (in such capacity, the “Agent”), agree as follows:

ARTICLE 1

Definitions

 

1.1 Definitions. As used in this Agreement, the following terms have the
respective meanings set out below:

“2008 Credit Agreement” means the 364-Day Credit Agreement, dated as of
November 14, 2008, by and among TBC, Citibank, N.A., as administrative agent,
and certain other banks as lenders.

“Advance” means a Committed Advance or a Bid Advance.

“Agent” means Citibank, N.A. acting in its capacity as administrative agent for
the Lenders, or any successor administrative agent appointed pursuant to
Section 7.6.

“Agent’s Account” means the account of the Agent maintained by the Agent with
Citibank, N.A., at its office at 388 Greenwich Street, New York, New York 10013,
Account 36852248, Attention: Agency/Medium Term Finance, Reference: Boeing.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. (For purposes of this
definition, the term “controls”, “controlling”, “controlled by” and “under
common control with” mean, with respect to a Person, the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract, or otherwise.)

“Agreement” means this agreement, as it may be amended or otherwise modified
from time to time, and any written additions or supplements hereto.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender’s
Eurodollar Lending Office, in the case of a Eurodollar Rate Advance, and, in the
case of a Bid Advance, the office of such Lender specified by such Lender in a
notice to the Agent as its Applicable Lending Office with respect to such Bid
Advance.

“Applicable Margin” means,

 

  (i) with respect to Base Rate Advances on any date, the greater of (a) the
Market Rate Spread minus 1.00% and (b) 0% per annum; and



--------------------------------------------------------------------------------

  (ii) with respect to Eurodollar Rate Advances (a) for any date prior to the
exercise of the Term Loan Conversion Option, the Market Rate Spread and (b) for
any date on and after the exercise of the Term Loan Conversion Option, 2.00%.

“Applicable Percentage” means 0.10% per annum:

“Available Commitments” means, as of any date of determination, (a) the
aggregate Commitments of the Lenders, as such amount may be reduced, changed or
terminated in accordance with the terms of this Agreement, reduced by (b) the
aggregate Advances outstanding on such date of determination.

“Base Rate” means the highest of (a) the rate of interest announced publicly by
Citibank, N.A., in New York City, from time to time, as Citibank’s “base” rate,
(b) the Federal Funds Rate plus 0.50% per annum and (c) the British Bankers
Association Interest Settlement Rate applicable to US dollars for a period of
one month (“One Month LIBOR”) plus 1.00% (for the avoidance of doubt, the One
Month LIBOR for any day shall be based on the rate appearing on Reuters LIBOR01
Page (or other commercially available source providing such quotations as
designated by the Agent from time to time) at approximately 11:00 a.m. London
time on such day.

“Base Rate Advance” means a Committed Advance which bears interest at the Base
Rate.

“Bid Advance” means an advance by a Lender to a Borrower as part of a Bid
Borrowing resulting from the auction bidding procedure described in Section 2.5,
and refers to a Fixed Rate Advance or a Eurodollar Rate Bid Advance, each of
which shall be a “Type” of Bid Advance.

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Advances from
each of the Lenders whose offers to make one or more Bid Advances as part of
such borrowing has been accepted by a Borrower under the auction bidding
procedure described in Section 2.5.

“Bid Note” means a promissory note of a Borrower payable to the order of a
Lender, in substantially the form of Exhibit A-2, evidencing the indebtedness of
that Borrower to such Lender resulting from a Bid Advance made by such Lender to
such Borrower.

“Bid Reduction” has the meaning specified in Section 2.1(a).

“Borrower” means, individually and collectively, as the context requires, TBC
and each Subsidiary Borrower (unless and until it becomes a “Terminated
Subsidiary Borrower” pursuant to Section 2.22).

“Borrower Subsidiary Letter” means, with respect to any Subsidiary Borrower, a
letter in the form of Exhibit D, signed by such Subsidiary Borrower and TBC.

“Borrowing” means a Committed Borrowing or a Bid Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.

“Commitment” means, for each Lender, the full amount set forth opposite the name
of such Lender in Schedule I or, if such Lender is a Replacement Lender or a
Lender that has entered into one or more assignments pursuant to Section 2.20 or
Section 2.21, the amount set forth for such Lender in the Register maintained by
the Agent pursuant to Section 2.20(d), as such amount may be

 

2



--------------------------------------------------------------------------------

reduced pursuant to Section 2.3, Section 2.8 or Section 2.19 or increased
pursuant to Section 2.19.

“Commitment Fee” has the meaning specified in Section 2.7.

“Committed Advance” means an advance made by a Lender to a Borrower as part of a
Committed Borrowing and refers to a Base Rate Advance or a Eurodollar Rate
Committed Advance, each of which is a “Type” of Committed Advance.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Advances of the same Type made by each of the Lenders pursuant to Section 2.1.

“Committed Note” means a promissory note of a Borrower payable to the order of
any Lender, in substantially the form of Exhibit A-1, evidencing the
indebtedness of that Borrower to such Lender resulting from the Committed
Advances made by such Lender to that Borrower.

“Company” means The Boeing Company, a Delaware corporation.

“Confidential Information” means information that a Borrower furnishes to the
Agent or any Lender in a writing designated as confidential, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Agent or such Lender from a source
other than a Borrower.

“Consolidated” refers to the consolidation of accounts in accordance with
generally accepted accounting principles.

“Consolidated Net Tangible Assets” means the total amount of assets (less
applicable reserves and other properly deductible items) after, deducting
therefrom (i) all current liabilities (excluding any thereof which are by their
terms extendible or renewable at the option of the obligor thereon to a time
more than 12 months after the time as of which the amount thereof is being
computed), and (ii) all good will, trade names, trademarks, patents, unamortized
debt discount and expenses and other like intangibles, all as set forth on the
most recent balance sheet of the Company and its consolidated Subsidiaries and
computed in accordance with generally accepted accounting principles.

“Continuing Lender” has the meaning specified in Section 2.21(a).

“Convert”, “Conversion” and “Converted” each means a conversion of Committed
Advances of one Type into Committed Advances of another Type pursuant to
Section 2.10, 2.11 or 2.15.

“Debt” of a Person means

 

  (i) indebtedness for borrowed money or for the deferred purchase price of
property or services;

 

  (ii) financial obligations evidenced by bonds, debentures, notes or other
similar instruments;

 

  (iii) financial obligations as lessee under leases which have been or should
be, in accordance with generally accepted accounting principles, recorded as
capital leases; and

 

  (iv)

obligations under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss

 

3



--------------------------------------------------------------------------------

 

in respect of, indebtedness or financial obligations of others of the kind
referred to in clauses (i) through (iii) above.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Domestic Lending Office” means with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I, or in the assignment or other agreement pursuant to which it became a Lender
or such other office of such Lender as such Lender may from time to time specify
to TBC and the Agent.

“Effective Date” has the meaning specified in Section 2.19(d).

“Eligible Assignee” means

 

  (i) a commercial bank organized under the laws of the United States, or any
state thereof, and having a combined capital and surplus in excess of
$3,000,000,000;

 

  (ii) a commercial bank organized under the laws of any other country which is
a member of the OECD, or a political subdivision of any such country, and having
a combined capital and surplus in excess of $3,000,000,000, provided that such
bank is acting through a branch or agency located in either (a) the country in
which it is organized or (b) another country which is also a member of the OECD
or the Cayman Islands;

 

  (iii) the central bank of any country which is a member of the OECD;

 

  (iv) any Lender;

 

  (v) an Affiliate of any Lender; or

 

  (vi) any other Person approved in writing, so long as no Event of Default has
occurred and is continuing, by TBC, which approval has been communicated in
writing to the Agent, provided that neither TBC nor an Affiliate of TBC shall
qualify as an Eligible Assignee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, (a) the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I (or, if no such office is specified, its Domestic Lending Office) or
in the assignment or other agreement pursuant to which it became a Lender or
(b) such other office of such Lender as such Lender may from time to time
specify to TBC and the Agent.

“Eurodollar Rate” means, for an Interest Period for a Eurodollar Rate Committed
Advance constituting part of a Committed Borrowing, and for the relevant period
specified in the applicable Notice of Bid Borrowing for a Eurodollar Rate Bid
Advance, an interest rate per annum equal to either

 

  (a)

the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or, if unavailable for any reason by Reuters,
then by reference to another commercially available source providing quotations
the British

 

4



--------------------------------------------------------------------------------

 

Banks Association LIBOR Rate, such as Bloomberg,) for deposits in U.S. dollars
for a period substantially equal to such Interest Period (if a Committed
Advance) or such relevant period specified in the applicable Notice of Bid
Borrowing (if a Bid Advance), as of 11:00 a.m. (London time) two business days
before the first day of such Interest Period or the first day of the relevant
period specified in such Notice of Bid Borrowing; or

 

  (b)

if the foregoing rate is unavailable for any reason, the average (rounded to the
nearest whole multiple of  1/16 of 1% per annum, if such average is not such a
multiple) of the rates per annum offered by the principal office of each of the
Reference Banks to prime banks in the London interbank market at 11:00 a.m.
(London time) on deposits in U.S. dollars two Business Days before the first day
of such Interest Period or the first day of such relevant period specified in
the Notice of Bid Borrowing

 

  (i) for such Eurodollar Committed Advance, on an amount substantially equal to
such Reference Bank’s Eurodollar Rate Advance constituting part of such
Committed Borrowing and for a period equal to such Interest Period, or

 

  (ii) for such Eurodollar Rate Bid Advance, on an amount substantially equal to
the amount of the Eurodollar Rate Bid Borrowing which includes such Bid Advance
multiplied by a fraction equal to such Reference Bank’s ratable portion of the
Commitments and for a period equal to the relevant period specified in such
Notice of Bid Borrowing.

The Eurodollar Rate for any Interest Period for each Eurodollar Rate Committed
Advance constituting part of the same Borrowing and for the relevant period
specified in a Notice of Bid Borrowing for each Eurodollar Rate Bid Advance
shall be determined by the Agent on the basis of applicable rates furnished to
and received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period or period, as the case may be, subject,
however, to the provisions of Section 2.10.

“Eurodollar Rate Advance” means a Committed Advance (a “Eurodollar Rate
Committed Advance”) or a Bid Advance (a “Eurodollar Rate Bid Advance”) which
bears interest at a rate of interest quoted as a margin (which shall be the
Applicable Margin in the case of a Committed Advance or as offered by a Lender
and accepted by a Borrower in the case of a Bid Advance) over the Eurodollar
Rate.

“Eurodollar Rate Bid Borrowing” has the meaning specified in Section 2.5(b).

“Eurodollar Rate Reserve Percentage” means the reserve percentage applicable to
a Lender for any Interest Period for a Eurodollar Rate Advance during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Event of Default” means any of the events described in Section 6.1.

“Extension Request” has the meaning specified in Section 2.21.

 

5



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for each day during a period, an interest rate per
annum equal to the weighted average of the fluctuating rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

“Fitch” means Fitch, Inc.

“Fixed Rate Advance” means an Advance made by a Lender to a Borrower as part of
a Fixed Rate Borrowing.

“Fixed Rate Borrowing” has the meaning specified in Section 2.5(b).

“Guaranty” means each Guaranty Agreement executed by TBC in favor of the Agent
and the Lenders, unconditionally guaranteeing the payment of all obligations of
a Subsidiary Borrower hereunder and under any Notes executed or to be executed
by it.

“Indemnified Costs” has the meaning specified in Section 7.5.

“Indemnified Party” has the meaning specified in Section 8.3(b).

“Interest Period” means, for each Eurodollar Rate Committed Advance constituting
part of the same Borrowing, the period commencing on the date of such Committed
Advance or the date of the Conversion of a Base Rate Advance into such a
Eurodollar Rate Committed Advance and ending on the last day of the period
selected by the applicable Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three, or six months (or nine months, with
the consent of all Lenders funding those particular Advances), as the applicable
Borrower may, upon notice received by the Agent not later than 11:00 a.m. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select, provided, however, that:

 

  (i) no Interest Period shall end on a date later than the Termination Date (or
in the case of a Committed Advance which is converted to a Term Loan pursuant to
Section 2.3, the Maturity Date);

 

  (ii) Interest Periods commencing on the same date for Committed Advances
constituting part of the same Committed Borrowing shall be of the same duration;
and

 

  (iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of the Interest Period shall occur on the
immediately preceding Business Day.

“Lender”, subject to Section 2.20, means any of the institutions that is a
signatory hereto or that, pursuant to Section 2.13, 2.19, 2.20 or 2.21, becomes
a “Lender” hereunder.

 

6



--------------------------------------------------------------------------------

“Majority Lenders” means Lenders holding greater than 50% of the then aggregate
unpaid principal amount of the Committed Advances or, if no Committed Advances
are outstanding, Lenders having greater than 50% of the total Commitments.

“Market Rate Spread” means, at any date, TBC’s credit default swap mid-rate
spread for the one-year period beginning on the most recent Reset Date for the
applicable Advance (as provided by Markit), which will be obtained by the Agent
from the Markit website, and will be reset as on each Reset Date; provided, that
the Market Rate Spread shall in no event be less than 0.75% or greater than
2.00%.

“Markit” means Markit Group Limited.

“Maturity Date” means the Termination Date or, if the Term Loan Conversion
Option described in Section 2.3 has been exercised, the date that is the
one-year anniversary of the Termination Date.

“Moody’s” means Moody’s Investor Services, Inc.

“Non-Extending Lender” has the meaning specified in Section 2.21(a).

“Note” means a Committed Note or a Bid Note.

“Notice of Bid Borrowing” has the meaning specified in Section 2.5(b).

“Notice of Borrowing” means a Notice of Committed Borrowing or a Notice of Bid
Borrowing.

“Notice of Committed Borrowing” has the meaning specified in Section 2.2(a).

“OECD” means the Organization for Economic Cooperation and Development.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Property, Plant and Equipment” means any item of real property, or any interest
therein, buildings, improvements and machinery.

“Proposed Increased Commitment” has the meaning specified in Section 2.19(c).

“Reference Banks” means JPMorgan Chase Bank, N.A., Citibank, N.A., Bank of
America, N.A., and Deutsche Bank AG.

“Register” has the meaning specified in Section 2.20(d).

“Replacement Lenders” has the meaning specified in Section 2.21(c).

“Request for Alteration” means a document substantially in the form of Exhibit
C, duly executed by TBC, pursuant to Section 2.19.

“Required Assignment” has the meaning specified in Section 2.20(a).

“Reset Date” means (x) for each Eurodollar Rate Advance two business days prior
to the first day of each Interest Period and (y) for each Base Rate Advance the
last day of each calendar month.

 

7



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Subsidiary” means any Person in which more than 50% of the Voting Stock or the
interest in the capital or profits is owned by TBC, by TBC and any one or more
other Subsidiaries, or by any one or more other Subsidiaries.

“Subsidiary Borrower” means, individually and collectively, as the context
requires, each Subsidiary that is or becomes a “Borrower” in accordance with
Section 2.22; in each case, unless and until it becomes a “Terminated Subsidiary
Borrower”.

“TBC” means The Boeing Company, a Delaware corporation.

“Term Loan” means a term loan resulting from the conversion of Committed
Advances on the Termination Date pursuant to Section 2.3.

“Term Loan Conversion Option” means the option under Section 2.3 for TBC to
convert, as of the Termination Date, all or a part of the Committed Advances
then outstanding into Term Loans.

“Terminated Subsidiary Borrower” means, individually and collectively, as the
context requires, a Subsidiary Borrower that has ceased to be a “Borrower” in
accordance with Section 2.22.

“Termination Date” means the earlier to occur of (i) November 12, 2010, as such
date may be extended from time to time pursuant to Section 2.21, and (ii) the
date of termination in whole of the Commitments pursuant to Section 2.8 or
Section 6.2.

“Total Capital” has the meaning specified in Section 4.2(b).

“Type”, as to Committed Borrowings, means either Base Rate Advances or
Eurodollar Rate Committed Advances and, as to Bid Borrowings, means either Fixed
Rate Advances or Eurodollar Rate Bid Advances.

“Unused Commitment” means, with respect to each Lender, such Lender’s Commitment
minus the aggregate principal amount of Committed Advances made by such Lender.

“Voting Stock” means, as to a corporation, all the issued and outstanding
capital stock of such corporation having general voting power, under ordinary
circumstances, to elect a majority of the Board of Directors of such corporation
(irrespective of whether or not any capital stock of any other class or classes
shall or might have voting power upon the occurrence of any contingency).

 

1.2 Use of Defined Terms; References. Any defined term used in the plural
preceded by the definite article encompasses all members of the relevant class.
Any defined term used in the singular preceded by “a”, “an” or “any” indicates
any number of the members of the relevant class. All references in this
Agreement to a Section, Article, Schedule or Exhibit are to a Section, Article,
Schedule or Exhibit of or to this Agreement, unless otherwise indicated.

 

1.3 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with generally accepted accounting principles
consistent with those applied in the preparation of the audited financial
statements referred to in Section 3.1(e).

 

8



--------------------------------------------------------------------------------

ARTICLE 2

Amounts and Terms of the Advances

 

2.1 Committed Advances.

 

(a) Obligation to Make Committed Advances. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Committed Advances to the
Borrowers from time to time on any Business Day during the period from the date
hereof until the Termination Date in an aggregate principal amount at any time
outstanding not to exceed such Lender’s Commitment, provided that the aggregate
amount of the Commitments of the Lenders shall be deemed used from time to time
to the extent of the aggregate amount of the Bid Advances then outstanding and
such deemed use of the aggregate amount of the Commitments shall be applied to
the Lenders ratably according to their respective Commitments (such deemed use
of the aggregate amount of the Commitments being a “Bid Reduction”).

 

(b) Amount of Committed Advances. Each Committed Borrowing shall be in an
aggregate amount not less than $10,000,000 or an integral multiple of $1,000,000
in excess thereof.

 

(c) Type of Committed Advances. Each Committed Borrowing shall consist of
Committed Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender’s
Commitment, the Borrowers may from time to time borrow, prepay pursuant to
Section 2.12, and reborrow under this Section 2.1 and Section 2.2.

 

2.2 Making Committed Advances.

 

(a) Notice of Committed Borrowing. Each Committed Borrowing shall be made on
notice, given by a Borrower to the Agent not later than 11:00 a.m. (New York
City time) on the day of the proposed Committed Borrowing in the case of a Base
Rate Borrowing and on the third Business Day prior to the date of the proposed
Committed Borrowing in the case of a Eurodollar Rate Borrowing (a “Notice of
Committed Borrowing”). Each such Notice of Committed Borrowing shall be in
substantially the form of Exhibit B-l, specifying the requested

 

  (i) date of such Committed Borrowing,

 

  (ii) Type of Committed Advances constituting such Committed Borrowing,

 

  (iii) aggregate amount of such Committed Borrowing, and

 

  (iv) in the case of a Committed Borrowing composed of Eurodollar Rate
Advances, the initial Interest Period for each such Committed Advance, which
Interest Period may be 1, 2, 3 or 6 months, at the option of the applicable
Borrower, or, if acceptable to all the Lenders, 9 months.

Every Notice of Committed Borrowing given by a Subsidiary Borrower must be
countersigned by an authorized representative of TBC, in order to evidence the
consent of TBC, in its sole discretion, to that proposed Committed Borrowing.
Upon receipt of a Notice of Committed Borrowing, the Agent shall promptly give
notice to each Lender thereof.

 

(b)

Funding Committed Advances. Each Lender shall, before 1:00 p.m. (New York City
time) on the date of such Committed Borrowing, make available for the account of
its Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s ratable portion of

 

9



--------------------------------------------------------------------------------

 

such Committed Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article 5, the Agent will
make such funds available to the relevant Borrower at an account specified by
such Borrower.

 

(c) Irrevocable Notice. Each Notice of Committed Borrowing shall be irrevocable
and binding. In the case of any Committed Borrowing that the related Notice of
Committed Borrowing specifies is to be composed of Eurodollar Rate Advances, the
Borrower requesting such Committed Borrowing shall indemnify each Lender against
any loss, cost or expense incurred by such Lender on account of any failure to
fulfill on or before the date specified for such Committed Borrowing in such
Notice of Committed Borrowing the applicable conditions set forth in Article 5,
including, without limitation, any loss (but excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Committed Advance
to be made by such Lender as part of such Committed Borrowing when such
Committed Advance, as a result of such failure, is not made on such date.

 

(d) Lender’s Ratable Portion. Unless the Agent has received notice from a Lender
prior to 1:00 p.m. (New York City time) on the day of any Committed Borrowing
that such Lender will not make available to the Agent such Lender’s ratable
portion of such Committed Borrowing, the Agent may assume that such Lender has
made such portion available to the Agent on the date of such Committed Borrowing
in accordance with subsection (b) of this Section 2.2 and the Agent may, in
reliance upon such assumption, make available to the requesting Borrower on such
date a corresponding amount. If and to the extent that a Lender has not so made
such ratable portion available to the Agent, such Lender and such Borrower shall
severally repay to the Agent forthwith on demand an amount that in the aggregate
equals such corresponding amount together with interest thereon for each day
from the date such amount is made available by the Agent to such Borrower until
the date such amount is repaid to the Agent, at

 

  (i) in the case of such Borrower, the interest rate applicable at the time to
Committed Advances constituting such Committed Borrowing, and

 

  (ii) in the case of such Lender, the Federal Funds Rate.

If such Lender shall repay to the Agent such corresponding amount, such amount
so repaid shall constitute such Lender’s Committed Advance as part of such
Committed Borrowing for purposes of this Agreement.

 

(e) Independent Lender Obligations. The failure of any Lender to make the
Committed Advance to be made by it as part of any Committed Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its
Committed Advance on the date of such Committed Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Committed Advance
to be made by such other Lender on the date of any Committed Borrowing.

 

2.3

Conversion to Term Loans, Repayment. The Borrowers shall, subject to the next
succeeding sentence, repay to the Agent for the ratable account of the Lenders
on the Termination Date the aggregate principal amount of the Committed Advances
then outstanding. TBC may, upon notice given to the Agent not later than 11:00
a.m. (New York City time) on the second Business Day prior to the Termination
Date and upon payment of a fee to the Agent for the ratable account of the
Lenders equal to 1.00% of the aggregate principal amount of the Committed
Advances outstanding on the Termination Date, convert all or a part of the
unpaid principal amount of the Committed Advances outstanding as of the
Termination Date into Term Loans. If this Term Loan Conversion Option is
exercised, then, on the Termination Date, immediately prior to the time when the
unpaid principal amount of the Committed Advances would otherwise be due, the
Committed Advances shall automatically convert into Term Loans which the
respective

 

10



--------------------------------------------------------------------------------

 

Borrowers shall repay to the Agent for the ratable accounts of the Lenders on
the Maturity Date. The amounts so converted shall be treated for all purposes of
this Agreement as Committed Advances except that after the Termination Date:

 

  (i) the Borrowers may not make any additional borrowings;

 

  (ii) any amounts paid or prepaid may not be reborrowed;

 

  (iii) the amount of each Lender’s Commitment shall be equal at all times to
the principal amount of the Term Loans payable to such Lender from time to time;

 

  (iv) the provisions of Section 2.19 shall not be effective; and

 

  (v) no Commitment Fees shall accrue or be payable after the Termination Date.

 

2.4 Interest Rate on Committed Advances. Each Borrower shall pay interest on the
unpaid principal amount of each of its Committed Advances from the date of such
Committed Advance until such principal amount is paid in full, at the following
rates per annum:

 

  (i) during each period in which such Committed Advance is a Base Rate Advance,
at a rate per annum equal at all times to the Base Rate in effect from time to
time plus the Applicable Margin, payable quarterly in arrears on the first day
of each January, April, July and October and on (x) the Termination Date, or
(y) if TBC has exercised the Term Loan Conversion Option, the Maturity Date, and

 

  (ii) during each period in which such Committed Advance is a Eurodollar Rate
Advance, at a rate per annum equal at all times during each relevant Interest
Period for such Committed Advance to the Eurodollar Rate for such Interest
Period plus the Applicable Margin, payable on the last day of each such Interest
Period, and if such Interest Period has a duration of more than three months,
quarterly on each day during such Interest Period that is three months from
either (A) the first day of such Interest Period or (B) the last such interest
payment date and on the date such Committed Advance is Converted or paid in
full;

provided that in the event and during the continuance of an Event of Default
(x) the Applicable Margin shall immediately increase by 1.0% above the
Applicable Margin then in effect, and, in the case of a Eurodollar Rate Advance,
such Advance shall automatically convert to a Base Rate Advance at the end of
the Interest Period then in effect for such Eurodollar Rate Advance and (y) to
the fullest extent permitted by law, the Borrowers shall pay interest on the
amount of any interest, fee or other amount payable hereunder that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 1% above the Base Rate.

 

2.5 Bid Advances.

 

(a)

Bid Advances Impact on Commitments. The Borrowers may make Bid Borrowings from
time to time on any Business Day during the period from the date hereof until
the Termination Date in the manner set forth below, provided that, following the
making of each Bid Borrowing, the aggregate amount of the Advances then
outstanding shall not exceed the aggregate amount of the Commitments of the
Lenders (computed without regard to the Bid Reduction). As provided in
Section 2.1 above, the aggregate amount of the Commitments of the Lenders shall
be deemed used from time to time to the extent of the aggregate amount of the
Bid Advances then

 

11



--------------------------------------------------------------------------------

 

outstanding, and such deemed use of the aggregate amount of the Commitments
shall be applied to the Lenders ratably according to their respective
Commitments; provided, however, that any Lender’s Bid Advances shall not
otherwise reduce that Lender’s obligation to lend its pro rata share of the
remaining Available Commitments.

 

(b) Notice of Bid Borrowing. Any Borrower may request a Bid Borrowing by
delivering to the Agent a notice of a Bid Borrowing (a “Notice of Bid
Borrowing”), in substantially the form of Exhibit B-2, specifying the following:

 

  (i) the date and aggregate amount of the proposed Bid Borrowing,

 

  (ii) the maturity date for repayment of each Bid Advance to be made as part of
such Bid Borrowing, which maturity date

 

  (A) may not be later than 5 Business Days prior to the Termination Date, but
may otherwise be 7 days or more from the date of such requested Bid Advance if
the applicable Borrower specifies in the Notice of Bid Borrowing that the rates
of interest to be offered by the Lenders will be fixed rates per annum (a “Fixed
Rate Borrowing”), and

 

  (B) shall be either 1, 2, 3, 6 or 9 months from the date of such Bid Borrowing
if the applicable Borrower specifies in the Notice of Bid Borrowing that such
Bid Borrowing is to consist of Eurodollar Rate Bid Advances (a “Eurodollar Rate
Bid Borrowing”),

 

  (iii) the interest payment date or dates relating thereto, and

 

  (iv) any other terms to be applicable to such Bid Borrowing.

A Borrower requesting a Bid Borrowing shall deliver a Notice of Bid Borrowing to
the Agent not later than 11:00 a.m. (New York City time) (A) at least one
Business Day prior to the date of the proposed Bid Borrowing if the proposed Bid
Borrowing is to be a Fixed Rate Borrowing, and (B) at least four Business Days
prior to the date of the proposed Bid Borrowing, if the proposed Bid Borrowing
is to be a Eurodollar Rate Bid Borrowing. Every Notice of Bid Borrowing given by
a Subsidiary Borrower must be countersigned by an authorized representative of
TBC, in order to evidence the consent of TBC, in its sole discretion, to that
proposed Bid Borrowing. The Agent shall in turn promptly notify each Lender of
each request for a Bid Borrowing by sending such Lender a copy of the related
Notice of Bid Borrowing.

 

(c) Discretion as to Bid Advances. Each Lender may, in its sole discretion,
elect to irrevocably offer to make one or more Bid Advances to the applicable
Borrower as part of such proposed Bid Borrowing at a rate or rates of interest
specified by such Lender in its sole discretion (each such rate of interest to
be a fixed rate if the applicable Borrower requested Fixed Rate Advances or a
margin over the Eurodollar Rate if such Borrower requested Eurodollar Rate Bid
Advances), by notifying the Agent (which shall give prompt notice thereof to the
Company and such Borrower), before 10:00 a.m. (New York City time) (A) on the
date of such proposed Bid Borrowing, if the proposed Bid Borrowing is to be a
Fixed Rate Borrowing and (B) three Business Days before the date of such
proposed Bid Borrowing, in the case of a Notice of Bid Borrowing is to be a
Eurodollar Rate Bid Borrowing. In such notice the Lender shall specify the
following:

 

  (i) the minimum amount and maximum amount of each Bid Advance which such
Lender would be willing to make as part of such proposed Bid Borrowing (which
amounts may, subject to the first proviso in this Section 2.5(a), exceed such
Lender’s Commitment),

 

12



--------------------------------------------------------------------------------

  (ii) the rate or rates of interest therefor (specified as stated in this
paragraph (c)), and

 

  (iii) such Lender’s Applicable Lending Office with respect to such Bid
Advance;

provided that if the Agent in its capacity as a Lender, in its sole discretion,
elects to make any such offer, it shall notify such Borrower and the Company of
such offer before 9:30 a.m. (New York City time) on the date on which notice of
such election is to be given to the Agent by the other Lenders. If, by 10:00
a.m. (New York City time) on the date on which notice of a Lender’s election
under this Section 2.5(c) is to be made, the Agent fails to receive, at its
address specified in Section 8.2, a notice from a Lender provided for in this
Section 2.5(c), the Agent may conclusively presume that such Lender has elected
not to offer to make any Bid Advances to such Borrower with respect to the
related Notice of Bid Borrowing.

 

(d) Borrower Selection of Lender Bids. The Borrower proposing the Bid Borrowing
shall, in turn, (A) before 11:00 a.m. (New York City time) on the date of such
proposed Bid Borrowing, in the case of a proposed Bid Borrowing to be a Fixed
Rate Borrowing, and (B) before 12:00 noon (New York City time) three Business
Days before the date of such proposed Bid Borrowing, in the case of a proposed
Bid Borrowing to be a Eurodollar Rate Bid Borrowing, either:

 

  (i) cancel such Bid Borrowing by giving the Agent notice to that effect, or

 

  (ii) accept, in its sole discretion, one or more of the offers made by a
Lender or Lenders pursuant to Section 2.5(c), by giving notice to the Agent of
the amount of each Bid Advance (which amount shall be equal to or greater than
the minimum amount and equal to or less than the maximum amount, notified to
such Borrower by the Agent on behalf of such Lender for such Bid Advance
pursuant to Section 2.5(c)) to be made by each Lender as part of such Bid
Borrowing, and reject any remaining offers made by Lenders pursuant to
Section 2.5(c) by giving the Agent notice to that effect; provided that offers
will be accepted, if at all, in order of lowest to highest interest rates, and,
if two or more Lenders bid at the same rate, the Bid Borrowing with respect to
such rate will be allocated among such Lenders in proportion to the amount bid
by each such Lender.

If the Borrower proposing the Bid Borrowing notifies the Agent that such Bid
Borrowing is canceled pursuant to Section 2.5(d)(i), the Agent shall give prompt
notice thereof to the Lenders and such Bid Borrowing shall not be made.

 

(e) Bid Borrowing. If the Borrower proposing the Bid Borrowing accepts one or
more of the offers made by a Lender or Lenders pursuant to Section 2.5(d)(ii),
the Agent shall in turn promptly

 

  (i) notify each Lender that has made an offer as described in Section 2.5(c),
of the date and aggregate amount of such Bid Borrowing and whether or not any
offer or offers made by such Lender pursuant to Section 2.5(c) have been
accepted by such Borrower,

 

  (ii) notify each Lender that is to make a Bid Advance, as part of such Bid
Borrowing, of the amount of each Bid Advance to be made by such Lender as part
of such Bid Borrowing, and

 

  (iii) upon satisfaction of the conditions set forth in 5.3 or 5.6, as
applicable, notify each Lender that is to make a Bid Advance as part of such Bid
Borrowing that the applicable conditions set forth in Article 5 appear to have
been satisfied.

When each Lender that is to make a Bid Advance as part of such Bid Borrowing has
received notice from the Agent pursuant to clause (iii) of the preceding
sentence, such Lender shall, before

 

13



--------------------------------------------------------------------------------

1:00 p.m. (New York City time) on the date of such Bid Borrowing specified in
the notice received from the Agent pursuant to clause (i) of the preceding
sentence, make available for the account of its Applicable Lending Office to the
Agent at the Agent’s Account such Lender’s portion of such Bid Borrowing, in
same day funds. Upon fulfillment of the applicable conditions set forth in
Article 5 and after receipt by the Agent of such funds, the Agent will make such
funds available to the relevant Borrower at an account specified by such
Borrower. Promptly after each Bid Borrowing the Agent shall notify each Lender
of the amount of the Bid Borrowing, the consequent Bid Reduction, and the dates
upon which such Bid Reduction commenced and will terminate.

 

(f) If the Borrower proposing such Bid Borrowing notifies the Agent pursuant to
Section 2.5(d)(ii) above that it accepts one or more of the offers made by any
Lender or Lenders, such notice of acceptance shall be irrevocable and binding on
such Borrower. Such Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in the related Notice of Bid Borrowing for such Bid
Borrowing the applicable conditions set forth in Article 5, including, without
limitation, any loss (but excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Bid Advance to be made by such
Lender as part of such Bid Borrowing when such Bid Advance, as a result of such
failure, is not made on such date.

 

(g) Amount of Bid Borrowings. Each Notice of Bid Borrowing shall request an
aggregate amount of Bid Advances not less than $10,000,000 or an integral
multiple of $1,000,000 in excess thereof, provided that a Borrower may accept
offers aggregating less than $10,000,000 and offers which are not an integral
multiple of $1,000,000, and provided further that, as provided in
Section 2.5(a), following the making of each Bid Borrowing, the aggregate amount
of the Advances then outstanding shall not exceed the aggregate amount of the
Commitments of the Lenders (computed without regard to the Bid Reduction).
Within the limits and on the conditions set forth in this Section 2.5, the
Borrowers may from time to time borrow under this Section 2.5, repay pursuant to
Section 2.5(g), and reborrow under this Section 2.5, provided that a Bid
Borrowing shall not be made within three Business Days of the date of any other
Bid Borrowing.

 

(h) Repayment of Bid Advances. On the maturity date of each Bid Advance
specified by the relevant Borrower for repayment of such Bid Advance in the
related Notice of Bid Borrowing, the applicable Borrower shall repay to the
Agent for the account of the Lender which has made such Bid Advance the then
unpaid principal amount of such Bid Advance. The Borrowers shall have no right
to prepay any principal amount of any Bid Advance without the consent of the
Lender which extended such Bid Advance.

 

(i)

Interest on Bid Advances; Bid Notes. The relevant Borrower shall pay interest on
the unpaid principal amount of each Bid Advance, from the date of such Bid
Advance to the date the principal amount of such Bid Advance is repaid in full,
at the fixed rate of interest specified by the Lender making such Fixed Rate
Advance in its notice with respect thereto delivered pursuant to Section 2.5(c)
or, in the case of a Eurodollar Rate Bid Advance, the margin specified by the
Lender making such Bid Advance in its notice with respect thereto plus the
Eurodollar Rate determined with respect to such Bid Borrowing pursuant to
Section 2.10, payable on the interest payment date or dates specified by such
Borrower for such Bid Advance in the related Notice of Bid Borrowing. Upon the
occurrence and during the continuance of an Event of Default, the applicable
Borrower shall pay interest on the amount of unpaid principal of and interest on
each Bid Advance owing to a Lender, payable in arrears on the date or dates
interest is payable thereon, at a rate per annum equal at all times to 1% per
annum above the rate per annum required to be paid on such Bid Advance under the
terms of the Bid Note evidencing such Bid Advance unless otherwise agreed in
such Bid Note. The indebtedness of the applicable Borrower resulting

 

14



--------------------------------------------------------------------------------

 

from each Bid Advance made to such Borrower as part of a Bid Borrowing shall be
evidenced by a separate Bid Note of such Borrower payable to the order of the
Lender making such Bid Advance, which Bid Note shall be returned to such
Borrower upon payment in full of such Bid Advance.

 

2.6 Lender Assignment or Sale. Any Lender may, without the prior written consent
of the Borrowers, sell or assign all or any part of such Lender’s rights in any
or all of the Bid Advances made by such Lender or in the Bid Notes in connection
with such Bid Advances as a participation, provided, however, that

 

  (i) any such sale or assignment shall not require any Borrower to file a
registration statement with the Securities and Exchange Commission or apply to
qualify the Advances or the Notes under the blue sky laws of any state, and the
selling or assigning Lender shall otherwise comply with all federal and state
securities laws applicable to such transaction,

 

  (ii) no purchaser or assignee in such a transaction shall thereby become a
“Lender” for any purpose under this Agreement,

 

  (iii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrowers) shall remain unchanged,

 

  (iv) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations, and

 

  (v) the Borrowers, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

2.7 Fees. TBC agrees to pay to the Agent for the account of each Lender a
commitment fee (“Commitment Fee”) on such Lender’s Unused Commitment. The
Commitment Fee shall be payable for the periods from the date hereof in the case
of each Lender named in Schedule I, and from the effective date on which any
other Lender becomes party hereto, until the Termination Date (or such earlier
date on which such Lender ceases to be a party hereto) at the rate per annum
equal to the Applicable Percentage in effect from time to time. Commitment Fees
shall be payable in arrears on each January 1, April 1, July 1 and October 1
during the term of this Agreement until and on the Termination Date. The amount
of the Commitment Fee payable on January 1, 2010 and on the Termination Date
shall be prorated based on the actual number of days elapsed either since the
date hereof (in the case of the January 1, 2010 payment) or since the date on
which the last payment in respect of the Commitment Fee was made (in the case of
the payment made on the Termination Date).

 

2.8 Reduction of the Commitments.

 

(a) Optional Reductions. TBC shall have the right, upon at least 3 Business
Days’ notice to the Agent, to permanently terminate in whole or permanently
reduce ratably in part the unused portions of the Commitments, provided that
each partial reduction shall be in a minimum amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof, and provided further that the
aggregate amount of the Commitments shall not be reduced to an amount which is
less than the aggregate principal amount of the Bid Advances then outstanding.

 

(b)

Mandatory Reduction. At the close of business on the Termination Date, the
aggregate Commitments shall be automatically and permanently reduced, on a pro
rata basis, by an amount equal to the amount by which the aggregate Commitments
immediately prior to giving effect to

 

15



--------------------------------------------------------------------------------

 

such reduction exceed the aggregate unpaid principal amount of the Committed
Advances then outstanding.

 

2.9 Additional Interest on Eurodollar Rate Committed Advances. Each Borrower
shall pay to each Lender, so long as such Lender is required under regulations
of the Board of Governors of the Federal Reserve System to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Eurodollar Rate Committed Advance of such Lender to such Borrower, from the date
of such Committed Advance until such principal amount is paid in full, at an
interest rate per annum for each Interest Period equal to the remainder obtained
by subtracting (i) the Eurodollar Rate for such Interest Period for such
Committed Advance from (ii) the rate obtained by dividing such Eurodollar Rate
by a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of
such Lender for such Interest Period, payable on each date on which interest is
payable on such Committed Advance. Such additional interest shall be determined
by such Lender and notified to the relevant Borrowers through the Agent.

 

2.10 Eurodollar Interest Rate Determination.

 

(a) Methods to Determine Eurodollar Rate. The Agent shall determine the
Eurodollar Rate for each Eurodollar Rate Advance by using the methods described
in the definition of the term “Eurodollar Rate,” and shall give prompt notice to
the relevant Borrowers and the Lenders of each such Eurodollar Rate.

 

(b) Role of Reference Banks. In the event the Eurodollar Rate cannot be
determined by the first method described in the definition of “Eurodollar Rate,”
each Reference Bank shall furnish to the Agent timely information for the
purpose of determining the Eurodollar Rate in accordance with the second method
described therein. If any one or more of the Reference Banks does not furnish
such timely information to the Agent for the purpose of determining a Eurodollar
Rate, the Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks. In the event the rate
cannot be determined by either of the methods described in the definition of
“Eurodollar Rate,” then:

 

  (i) the Agent shall forthwith notify the Borrowers and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

 

  (ii) each such Advance, if a Committed Advance, will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance (or if the applicable Borrower was attempting to Convert a Base Rate
Advance into a Eurodollar Rate Committed Advance, such Advance will continue as
a Base Rate Advance), and

 

  (iii) the obligation of the Lenders to make Eurodollar Rate Bid Advances, or
to make, or to Convert Base Rate Advances into, Eurodollar Rate Committed
Advances shall be suspended until the Agent notifies the Borrowers and the
Lenders that the circumstances causing such suspension no longer exist.

 

(c) Inadequate Eurodollar Rate. If, with respect to any Eurodollar Rate
Committed Advances, the Majority Lenders notify the Agent that the Eurodollar
Rate for any Interest Period for such Committed Advances will not adequately
reflect the cost to such Majority Lenders of making, funding or maintaining
their respective Eurodollar Rate Committed Advances for such Interest Period,
the Agent shall forthwith so notify the relevant Borrowers and the Lenders,
whereupon

 

  (i) each such Eurodollar Rate Committed Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and

 

16



--------------------------------------------------------------------------------

  (ii) the obligation of the Lenders to make, or to Convert Base Rate Advances
into, Eurodollar Rate Committed Advances shall be suspended until the Agent
notifies the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist.

 

(d) Absence of an Interest Period on a Eurodollar Rate Committed Advance. If a
Borrower fails to select the duration of an Interest Period for a Eurodollar
Rate Committed Advance in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.1, the Agent will forthwith so
notify such Borrower and the Lenders and such Committed Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

 

2.11 Voluntary Conversion of Committed Advances. Subject to the provisions of
Sections 2.10 and 2.15, any Borrower may Convert all such Borrower’s Committed
Advances of one Type constituting the same Committed Borrowing into Advances of
the other Type on any Business Day, upon notice given to the Agent not later
than 11:00 a.m. (New York City time) on the third Business Day prior to the date
of the proposed Conversion; provided, however, that the Conversion of a
Eurodollar Rate Committed Advance into a Base Rate Advance may be made on, and
only on, the last day of an Interest Period for such Eurodollar Rate Committed
Advance. Each such notice of a Conversion shall, within the restrictions
specified above, specify

 

  (i) the date of such Conversion,

 

  (ii) the Committed Advances to be Converted, and

 

  (iii) if such Conversion is into Eurodollar Rate Committed Advances, the
duration of the Interest Period for each such Committed Advance.

 

2.12 Prepayments. Any Borrower shall have the right at any time and from time to
time, upon prior written notice from such Borrower to the Agent, to prepay its
outstanding principal obligations with respect to its Committed Advances in
whole or ratably in part (except as provided in Section 2.15 or 2.19), provided
that every notice of prepayment given by a Subsidiary Borrower must be
countersigned by an authorized representative of TBC, in order to evidence the
consent of TBC, in its sole discretion, to that prepayment. Such prepaying
Borrower may be obligated to make certain prepayments of obligations with
respect to one or more Committed Advances subject to and in accordance with this
Section 2.12.

 

(a) Base Rate Borrowings Prepayments. With respect to Base Rate Borrowings, such
prepayment shall be without premium or penalty, upon notice given to the Agent,
and shall be made not later than 11:00 a.m. (New York City time) on the date of
such prepayment. The applicable Borrower shall designate in such notice the
amount and date of such prepayment. Accrued interest on the amount so prepaid
shall be payable on the first Business Day of the calendar quarter next
following the prepayment. The minimum amount of Base Rate Borrowings which may
be prepaid on any occasion shall be $10,000,000 or an integral multiple of
$1,000,000 in excess thereof or, if less, the total amount of Base Rate Advances
then outstanding for that Borrower.

 

(b)

Eurodollar Rate Committed Borrowings Prepayments. With respect to Eurodollar
Rate Committed Borrowings, such prepayment shall be made on at least 3 Business
Days’ prior written notice to the Agent not later than 11:00 a.m. (New York City
time), and if such notice is given the applicable Borrower shall prepay the
outstanding principal amount of the Committed Advances constituting part of the
same Committed Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid. The
minimum amount of Eurodollar Rate Committed Borrowings which may be prepaid on
any

 

17



--------------------------------------------------------------------------------

 

occasion shall be $10,000,000 or an integral multiple of $1,000,000 in excess
thereof or, if less, the total amount of Eurodollar Rate Committed Advances then
outstanding for that Borrower.

 

(c) Additional Prepayment Payments. The prepaying Borrower shall, on the date of
the prepayment of any Eurodollar Rate Committed Advances, pay to the Agent for
the account of each Lender interest accrued to such date of prepayment on the
principal amount prepaid plus, in the case only of a prepayment on any date
which is not the last day of an applicable Eurodollar Interest Period, any
amounts which may be required to compensate such Lender for any losses or
out-of-pocket costs or expenses (including any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds, but
excluding loss of anticipated profits) incurred by such Lender as a result of
such prepayment, provided that such Lender shall exercise reasonable efforts to
minimize any such losses, costs and expenses.

 

(d) Eurodollar Rate Committed Advance Prepayment Expense. If, due to the
acceleration of any of the Committed Advances pursuant to Section 6.2(b), an
assignment, repayment or prepayment under Section 2.19, 2.20 or 2.21 or
otherwise, any Lender receives payment of its portion of, or is subject to any
Conversion from, any Eurodollar Rate Committed Advance on any day other than the
last day of an Interest Period with respect to such Committed Advance, the
relevant Borrowers shall pay to the Agent for the account of such Lender any
amounts which may be payable to such Lender by such Borrower by reason of
payment on such day as provided in Section 2.12(c).

 

2.13 Increases in Costs.

 

(a) Costs from Law or Authorities. If, due to either

 

  (1) the introduction of, or any change (other than, in the case of Eurodollar
Rate Borrowings, a change by way of imposition or an increase of reserve
requirements described in Section 2.9) in, or new interpretation of, any law or
regulation effective at any time and from time to time on or after the date
hereof, or

 

  (2) the compliance with any guideline or the request from or by any central
bank or other governmental authority (whether or not having the force of law),

there is an increase in the cost incurred by a Lender in agreeing to make or
making, funding or maintaining any Eurodollar Rate Committed Advance or
Eurodollar Rate Bid Advance then or at any time thereafter outstanding
(excluding for purposes of this Section 2.13 any such increased costs resulting
from (i) Taxes or Other Taxes (as to which Section 2.14 shall govern) and
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office (or
any political subdivision thereof), then TBC shall from time to time, upon
demand of such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender such amounts as are required to compensate
such Lender for such increased cost, provided that such Lender shall exercise
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to minimize any such increased cost and provided further that the
Borrowers shall not be required to pay any such compensation with respect to any
period prior to the 90th day before the date of any such demand, unless such
introduction, change, compliance or request shall have retroactive effect to a
date prior to such 90th day. A certificate as to the amount of such increase in
cost, submitted to the relevant Borrowers and the Agent by such Lender, shall be
conclusive and binding for all purposes under this Section 2.13(a), absent
manifest error.

 

18



--------------------------------------------------------------------------------

(b)

Increased Capital Requirements. If any Lender determines that compliance with
any law or regulation or any guidelines or request from any central bank or
other governmental authority (whether or not having the force of law) which is
enacted, adopted or issued at any time and from time to time after the date
hereof affects or would affect the amount of capital required or expected to be
maintained by such Lender (or any corporation controlling such Lender) and that
the amount of such capital is increased by or based upon the existence of such
Lender’s Commitment and other commitments of this type, then, upon demand by
such Lender (with a copy of such demand to the Agent), the Borrowers shall
immediately pay to the Agent for the account of such Lender, from time to time
as specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s Commitment, provided that such Lender shall exercise reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to minimize any such compensation payable by the Borrowers
hereunder and provided further that the Borrowers shall not be required to pay
any such compensation with respect to any period prior to the 90th day before
the date of any such demand, unless such introduction, change, compliance or
request shall have retroactive effect to a date prior to such 90th day. A
certificate as to such amounts submitted to the relevant Borrowers and the Agent
by such Lender, shall be conclusive and binding for all purposes, absent
manifest error.

 

(c) Borrower Rights Upon Cost Increases. Upon receipt of notice from any Lender
claiming compensation pursuant to this Section 2.13 or Section 2.14 and as long
as no Default has occurred and is continuing, TBC shall have the right, on or
before the 30th day after the date of receipt of any such notice,

 

  (i) to arrange for one or more Lenders or other commercial banks to assume the
Commitment of such Lender; subject, however, to payment to the Agent by the
assignor or the assignee of a processing and recording fee of $3,500, in the
event the assuming lender is not a Lender; or

 

  (ii) to arrange for the Commitment of such Lender to be terminated and all
Committed Advances owed to such Lender to be prepaid;

and, in either case, subject to payment in full of all principal, accrued and
unpaid interest, fees and other amounts payable under this Agreement and then
owing to such Lender immediately prior to the assignment or termination of the
Commitment of such Lender.

 

2.14 Taxes.

 

(a)

Exclusion and Inclusion of Taxes. Any and all payments by each Borrower
hereunder or with respect to any Advances or under any Notes shall be made, in
accordance with Section 2.16, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Agent, taxes that are imposed on its overall net income
by the United States and taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Lender or the Agent (as the case may be) is
organized or any political subdivision thereof and, in the case of each Lender,
taxes that are imposed on its overall net income (and franchise taxes imposed in
lieu thereof) by the state or foreign jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or with respect to any Advances or under any
Notes, hereinafter referred to as “Taxes”). If any Borrower shall be required by
law to deduct any Taxes from or in respect to any sum payable hereunder or with
respect to any

 

19



--------------------------------------------------------------------------------

 

Advances or under any Note to any Lender or the Agent, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.14) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

 

(b) Payment of Other Taxes. In addition, each Borrower shall pay any present or
future stamp, documentary, excise, property or similar taxes, charges, or levies
that arise from any payment made hereunder or with respect to any Advances and
under any Notes or from the execution, delivery or registration of, performance
under, or otherwise with respect to, this Agreement or any Notes (“Other
Taxes”).

 

(c) Indemnification as to Taxes. Each Borrower shall indemnify each Lender and
the Agent for and hold it harmless against the full amount of Taxes and Other
Taxes, and for the full amount of taxes of any kind imposed by any jurisdiction
on amounts payable under this Section 2.14, imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.

 

(d) Evidence of or Exemption from Taxes. Within 30 days after the date of any
payment of Taxes, the Borrower which paid such Taxes shall furnish to the Agent,
at its address referred to in Section 8.2, the original or a certified copy of a
receipt evidencing such payment. In the case of any payment hereunder or with
respect to the Advances or under any Notes by or on behalf of any Borrower
through an account or branch outside the United States or by or on behalf of any
Borrower by a payor that is not a United States person, if the applicable
Borrower determines that no taxes are payable in respect thereof, such Borrower
shall furnish, or shall cause such payor to furnish, to the Agent, at such
address, an opinion of counsel acceptable to the Agent stating that such payment
is exempt from Taxes. For purposes of this subsection (d) and subsection (e),
the terms “United States” and “United States person” have the meanings specified
in Section 7701 of the Internal Revenue Code.

 

(e)

Non-U.S. Lenders. Each Lender organized under the laws of a jurisdiction outside
the United States shall, on or prior to the date of its execution and delivery
of this Agreement (in the case of each Lender listed in Schedule I), and from
the date on which any other Lender becomes a party hereto (in the case of each
other Lender), and from time to time thereafter as requested in writing by TBC
(but only so long thereafter as such Lender remains lawfully able to do so),
provide each of the Agent and TBC with two original Internal Revenue Service
forms W-8BEN or W-8EC1, as appropriate, or any successor form prescribed by the
Internal Revenue Service, to establish that such Lender is not subject to, or is
entitled to a reduced rate of, United States withholding tax on payments
pursuant to this Agreement or with respect to any Advances or any Notes. If the
forms provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate form certifying that a
lower rate applies, whereupon withholding tax at such lower rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date on which a Lender becomes a party to this
Agreement, the Lender assignor was entitled to payments under subsection 2.14(a)
in respect of United States withholding tax with respect to interest paid at
such date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to the Lender assignee on such date. If any form or document referred to
in this subsection 2.14(e) requires the disclosure

 

20



--------------------------------------------------------------------------------

 

of information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN
or W-8EC1, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the relevant Borrowers and shall not be obligated
to include in such form or document confidential information.

 

(f) Lender Failure to Provide IRS Forms. For any period with respect to which
any Lender has failed to provide TBC with the appropriate form described in
subsection 2.14(e) (other than if such failure is due to a change in law
occurring after the date on which a form originally was required to be provided
or if such form otherwise is not required under subsection 2.14(e)), such Lender
shall not be entitled to indemnification under subsection (a) or (c) with
respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, TBC shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.

 

2.15 Illegality. If any Lender shall notify the Agent that either

 

  (a) there is any introduction of, or change in or in the interpretation of,
any law or regulation that in the opinion of counsel for such Lender in the
relevant jurisdiction makes it unlawful, or

 

  (b) any central bank or other governmental authority asserts that it is
unlawful

for such Lender to continue to fund or maintain any Eurodollar Rate Advances or
to perform its obligations hereunder with respect to Eurodollar Rate Advances
hereunder, then, upon the issuance of such opinion of counsel or such assertion
by a central bank or other governmental authority, the Agent shall give notice
of such opinion or assertion to the Borrowers (accompanied by such opinion, if
applicable). The Borrowers shall forthwith either

 

  (i) prepay in full all Eurodollar Rate Committed Advances and all Eurodollar
Rate Bid Advances made by such Lender, with accrued interest thereon or

 

  (ii) Convert each such Eurodollar Rate Committed Advance made by such Lender
into a Base Rate Advance.

Upon such prepayment or Conversion, the obligation of such Lender to make
Eurodollar Rate Committed Advances or Eurodollar Rate Bid Advances, or to
Convert Committed Advances into Eurodollar Rate Committed Advances, shall be
suspended until the Agent shall notify the Borrowers that the circumstances
causing such suspension no longer exists.

 

2.16 Payments and Computations.

 

(a)

Time and Distribution of Payments. The Borrowers shall make each payment
hereunder and with respect to any Advances or under any Notes, without
counterclaim or setoff, not later than 11:00 a.m. (New York City time) on the
day when due in U.S. dollars to the Agent at the Agent’s Account in same day
funds. The Agent shall promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or fees ratably (other than
amounts payable pursuant to Section 2.5, 2.9, 2.13, 2.14, 2.15 or 2.19) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. From and after the
effective date of an assignment pursuant to Section 2.20, the Agent shall make
all payments hereunder and with respect to any Advances or under any Notes in
respect of the interest assigned

 

21



--------------------------------------------------------------------------------

 

thereby to the Lender assignee thereunder, and the parties to such assignment
shall make all appropriate adjustments in such payments for the periods prior to
such effective date directly between themselves.

 

(b) Computation of Interest and Fees. All computations of interest based on the
Base Rate shall be made by the Agent on the basis of a year of 365 or 366 days,
as the case may be. All computations of interest based on the Eurodollar Rate or
the Federal Funds Rate and of Commitment Fees shall be made by the Agent, and
all computations of interest pursuant to Section 2.9 shall be made by a Lender,
on the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable. Each determination by the Agent (or, in
the case of Section 2.9, by a Lender) of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(c) Payment Due Dates. Whenever any payment hereunder or with respect to any
Advances or under any Notes shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or fee, as the case may be, but not later than the
Termination Date or, if the Term Loan Conversion Option has been exercised, the
Maturity Date; provided, however, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(d) Presumption of Borrower Payment. Unless the Agent receives notice from a
Borrower prior to the date on which any payment is due to any Lenders hereunder
that such Borrower will not make such payment in full, the Agent may assume that
such Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
such Lender on such due date an amount equal to the amount then due such Lender.
If and to the extent that such Borrower has not made such payment in full to the
Agent, each such Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.

 

2.17 Sharing of Payments, Etc. If any Lender obtains any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of the Committed Advances made by it (other than pursuant
to Sections 2.9, 2.13, 2.14, 2.15 or 2.19), in excess of its ratable share of
payments on account of the Committed Advances obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the Committed Advances made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them,
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and each such other Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.17 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were a creditor of the
Borrowers in the amount of such participation.

 

2.18 Evidence of Debt.

 

22



--------------------------------------------------------------------------------

(a) Lender Records; If Notes Required. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Committed Advance owing to such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Committed Advances. Each Borrower shall, upon notice by any Lender to such
Borrower (with a copy of such notice to the Agent) to the effect that a
Committed Note is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Committed
Advances owing to, or to be made by, such Lender, such Borrower shall promptly
execute and deliver to such Lender a Committed Note payable to the order of such
Lender in a principal amount up to the Commitment of such Lender.

 

(b) Record of Borrowings, Payables and Payments. The Register maintained by the
Agent pursuant to Section 2.20(d) shall include a control account, and a
subsidiary account for each Lender, in which accounts (taken together) shall be
recorded

 

  (i) the date and amount of each Borrowing made hereunder to each Borrower, the
Type of Advances constituting such Borrowing and, if appropriate, the Interest
Period applicable thereto,

 

  (ii) the terms of each assignment pursuant to Section 2.20,

 

  (iii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder, and

 

  (iv) the amount of any sum received by the Agent from a Borrower hereunder and
each Lender’s share thereof.

 

(c) Evidence of Payment Obligations. Entries made in good faith by the Agent in
the Register pursuant to subsection (b) above, and by each Lender in its account
or accounts pursuant to subsection (a) above, shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from a Borrower to, in the case of the Register, each Lender and, in the
case of such account or accounts, such Lender, under this Agreement, absent
manifest error; provided, however, that the failure of the Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrowers under this Agreement.

 

2.19 Alteration of Commitments and Addition of Lenders.

 

(a) Alter Lender Commitment. By a written agreement executed only by TBC, the
Agent and the affected Lender and any non-party lender involved,

 

  (i) the Commitment of such affected Lender may be increased to the amount set
forth in such agreement;

 

  (ii) such non-party lender may be added as a Lender with a Commitment as set
forth in such agreement, provided that such lender agrees to be bound by all the
terms and provisions of this Agreement; and

 

  (iii) the unused portion of the Commitment of such affected Lender may be
reduced or terminated and the Committed Advances owing to such Lender may be
prepaid in whole or in part, all as set forth in such agreement.

 

23



--------------------------------------------------------------------------------

(b) Conditions to Alteration. The Agent may execute any such agreement without
the prior consent of any Lender other than the Lender affected, provided,
however, that if at the time the Agent proposes to execute such agreement either
(A) TBC’s long-term senior unsecured debt is rated by any two of S&P, Moody’s
and Fitch, lower than BBB+ by S&P, lower than Baa1 by Moody’s or lower than BBB+
by Fitch or (B) a Default has occurred and is continuing, then the Agent shall
not execute any such agreement unless it has first obtained the prior written
consent of the Majority Lenders, and provided further that the Agent shall not
execute any such agreement without the prior written consent of the Majority
Lenders if such agreement would increase the total of the Commitments to an
amount in excess of $1,525,000,000 or, pursuant to Section 2.19(c),
$2,500,000,000.

 

(c) Increase Total Commitment. The Company has the right, twice prior to the
initial Termination Date (and, if the Termination Date is extended pursuant to
Section 2.21, twice following such extension), to increase the total of the
Commitments through a Request for Alteration, in minimum increments of
$25,000,000, up to a maximum aggregate of Commitments of $2,500,000,000,
provided that, in addition to the requirements specified in Section 2.19(b), at
the time of and after giving effect to an increase, TBC’s long-term senior
unsecured non-credit-enhanced debt ratings from Moody’s and S&P are better than
or equal to Baa1 and BBB+, respectively. The Company may offer the proposed
increase (the “Proposed Increased Commitment”) to such Lender(s) or third party
financial institutions acceptable to the Agent and each Issuing Bank (“New
Lenders”) as the Company may select, provided that

 

  (i) such selected Lender(s) and such New Lender(s) shall have the right, but
no obligation, to increase (or establish) its Commitment, by giving notice
thereof to the Agent, to all or a portion of the Proposed Increased Commitment,
allocations to be at the sole discretion of the Company, and

 

  (ii) that the minimum commitment of each New Lender equals or exceeds
$25,000,000.

 

(d) Request for Alteration. The Agent shall give each Lender prompt notice of
any such agreement becoming effective. All requests for Lender consent under the
provisions of this Section 2.19 shall specify the date upon which any such
increase, addition, reduction, termination, or prepayment shall become effective
(the “Effective Date”) and shall be made by means of a Request for Alteration
substantially in the form as set forth in Exhibit C. On the Effective Date on
which the Commitment of any Lender is increased, decreased, terminated or
created or on which prepayment is made, all as described in such Request for
Alteration, the Borrowers or such Lender, as the case may be, shall make
available to the Agent not later than 12:30 p.m. (New York City time) on such
date, in same day funds, the amount, if any, which may be required (and the
Agent shall distribute such funds received by it to the Borrowers or to such
Lenders, as the case may be) so that at the close of business on such date the
sum of the Committed Advances of each Lender then outstanding shall be in the
same proportion to the total of the Committed Advances of all the Lenders then
outstanding as the Commitment of such Lender is to the total of the Commitments.
The Agent shall give each Lender notice of the amount to be made available by,
or to be distributed to, such Lender at least 3 Business Days before such
payment is made.

 

2.20 Assignments; Sales of Participations and Other Interests in Advances.

 

(a)

Assignment of Lender Obligations. From time to time each Lender may, with the
prior written consent of TBC (so long as no Event of Default has occurred and is
continuing) and subject to the qualifications set forth below, assign to one or
more Lenders or an Eligible Assignee all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Committed Advances owing to it and the Committed
Note, if any, held by it) and will, at any time, if arranged by the Company
pursuant to clause (i)(A) below upon

 

24



--------------------------------------------------------------------------------

 

at least 30 days’ notice to such Lender and the Agent, assign to one or more
Eligible Assignees all of its rights and obligations under this Agreement
(including without limitation, all of its Commitment, the Committed Advances
owing to it and the Committed Note, if any, held by it); subject to the
following:

 

  (i) If such Lender notifies TBC and the Agent of its intent to request the
consent of TBC to an assignment, TBC shall have the right, for 30 days after
receipt of such notice and so long as no Event of Default has occurred and is
continuing, in its sole discretion either (A) to arrange for one or more
Eligible Assignees to accept such assignment (a “Required Assignment”) or (B) to
arrange for the rights and obligations of such Lender (including, without
limitation, such Lender’s Commitment), and the total Commitments, to be reduced
by an amount equal to the amount of such Lender’s Commitment proposed to be
assigned and, in connection with such reduction, to prepay that portion of the
Committed Advances owing to such Lender which it proposes to assign;

 

  (ii) If TBC fails to notify such Lender within 30 days of TBC’s receipt of
such Lender’s request for consent to assignment, the Borrowers shall be deemed
to consent to the proposed assignment;

 

  (iii) Any such assignment shall not require any Borrower to file a
registration statement with the Securities and Exchange Commission or apply to
qualify the interests in the Committed Advances under the blue sky laws of any
state and the assigning Lender shall otherwise comply with all federal and state
securities laws applicable to such assignment;

 

  (iv) Unless TBC consents, the amount of the Commitment of the assigning Lender
being assigned pursuant to any such assignment (determined as of the date of the
assignment) shall either (A) equal 50% of all such rights and obligations (or
100% in the case of a Required Assignment) or (B) not be less than $10,000,000
or an integral multiple of $1,000,000 in excess thereof;

 

  (v) Unless either (x) TBC consents or (y) an Event of Default has occurred and
is continuing, the aggregate amount of the Commitment assigned pursuant to all
such assignments of such Lender (after giving effect to such assignment) shall
in no event exceed 50% (except in the case of a Required Assignment) of all such
Lender’s Commitment (as set forth in Schedule I, in the case of each Lender that
is a party hereto as of November 13, 2009, or as set forth in the Register as
the aggregate Commitment assigned to such Lender pursuant to one or more
assignments, in the case of any assignee); and

 

  (vi) No Lender shall be obligated to make a Required Assignment unless such
Lender has received payments in an aggregate amount at least equal to the
outstanding principal amount of all Committed Advances being assigned, together
with accrued interest thereon to the date of payment of such principal amount
and all other amounts payable to such Lender under this Agreement (including
without limitation Section 2.12(c), provided that such Lender shall receive its
pro rata share of the Commitment Fee on the next date on which the Commitment
Fee is payable).

 

(b)

Effect of Lender Assignment. From and after the effective date of any assignment
pursuant to Section 2.20(a), (i) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such assignment, it shall have the rights and obligations of a
Lender hereunder and (ii) the Lender assignor thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
assignment, relinquish its rights (other than its rights under Section 2.13,
2.14, 2.19 or 8.3 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its

 

25



--------------------------------------------------------------------------------

 

obligations under this Agreement (and, in the case of an assignment covering all
or the remaining portion of an assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto).

 

(c) Security Interest; Assignment to Lender Affiliate. Notwithstanding
Section 2.20(a) or any other provision in this Agreement, any Lender may, upon
prior or contemporaneous notice to TBC and the Agent, at any time (i) create a
security interest in all or any portion of its rights under this Agreement
(including without limitation, the Advances owing to it and the Notes held by
it, if any) to secure obligations of such Lender, in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System or any other governmental agency or instrumentality, and
(ii) assign all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
the Committed Advances owing to it and the Committed Note held by it, if any) to
an Affiliate of such Lender unless the result of such an assignment would be to
increase the cost to any Borrowers of requesting, borrowing, continuing,
maintaining, paying or converting any Advances.

 

(d) Agent’s Register. The Agent shall maintain at its address referred to in
Section 8.2 a copy of each assignment delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amount of the Committed Advances of each Borrower
owing to, each Lender from time to time (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Agent and the Lenders may treat each entity whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice. Upon receipt by the Agent from the assigning Lender of an assignment in
form and substance satisfactory to the Agent executed by an assigning Lender and
an assignee representing that it is an Eligible Assignee, together with evidence
of each Committed Advance subject to such assignment, and a processing and
recording fee of $3,500 (payable by either the assignor or the assignee), the
Agent shall, if such assignment is a Required Assignment or has been consented
to by TBC to the extent required by Section 2.20(a) or has been effected
pursuant to Section 2.21(c), (i) accept such assignment, (ii) record the
information contained therein in the Register, and (iii) give prompt notice
thereof to TBC.

 

(e) Lender Sale of Participations. Each Lender may sell participations in all or
a portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and the
Notes held by it, if any) to one or more Affiliates of such Lender or to one or
more other financial institutions; provided, however, that

 

  (i) any such participation shall not require any Borrowers to file a
registration statement with the Securities and Exchange Commission or apply to
qualify any interests in the Advances or any Notes under the blue sky laws of
any state and the Lender selling or granting such participation shall otherwise
comply with all federal and state securities laws applicable to such
transaction,

 

  (ii) no purchaser of such a participation shall be considered to be a “Lender”
for any purpose under the Agreement,

 

  (iii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrowers) shall remain unchanged,

 

  (iv) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

 

26



--------------------------------------------------------------------------------

  (v) such Lender shall remain the holder of any Notes issued with respect to
its Advances for all purposes of this Agreement,

 

  (vi) the Borrowers, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and

 

  (vii) no participant under any such participation shall have any right to
approve any amendment or waiver of any provision of this Agreement or any Note,
or any consent to any departure by any Borrower therefrom, except to the extent
that such amendment, waiver or consent would reduce the principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, or postpone any date fixed for
any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation.

 

(f) Confidential Borrower Information. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 2.20, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Borrowers furnished to such
Lender by or on behalf of the Borrowers; provided, however, that, prior to any
such disclosure of Confidential Information, such Lender shall obtain the
written consent of the Borrowers, and the assignee or participant or proposed
assignee or participant shall agree to preserve the confidentiality of any such
Confidential Information received by it from such Lender except as disclosure
may be required or appropriate to governmental authorities, pursuant to legal
process, or by law or governmental regulation or authority.

 

2.21 Extension of Termination Date.

 

(a) Extension Request. TBC may, on behalf of itself and the Subsidiary
Borrowers, by written notice to the Agent in the form of Exhibit E (each such
notice being an “Extension Request”) given no earlier than 60 days and no later
than 45 days prior to the then applicable Termination Date, request that the
then applicable Termination Date be extended to a date 364 days after the then
applicable Termination Date; provided, however, that TBC shall not have
exercised the Term Loan Conversion Option for Committed Advances outstanding on
such Termination Date prior to such time. Such extension shall be effective with
respect to each Lender which, by a written notice in the form of Exhibit F (a
“Continuation Notice”) to TBC and the Agent given no earlier than 45 days and no
later than 28 days prior to the then applicable Termination Date, consents, in
its sole discretion, to such extension (each Lender giving a Continuation Notice
being referred to sometimes as a “Continuing Lender” and each Lender other than
a Continuing Lender being a “Non-Extending Lender”), provided, however, that
such extension shall be effective only if the aggregate Commitments of the
Continuing Lenders, together with the Commitments of the Replacement Lenders,
are not less than 51% of the aggregate Commitments of the Lenders on the date of
the Extension Request. No Lender shall have any obligation to consent to any
such extension of the Termination Date. The Agent shall notify each Lender of
the receipt of an Extension Request within three (3) Business Days after receipt
thereof. The Agent shall notify the Company and the Lenders no later than 15
days prior to the then applicable Termination Date whether the Agent has
received Continuation Notices from Lenders holding at least 51% of the aggregate
Commitments on the date of the Extension Request.

 

(b) Non-Extending Lenders. The Commitment of each Non-Extending Lender shall
terminate at the close of business on the Termination Date in effect prior to
the delivery of such Extension Request without giving any effect to such
proposed extension, and on such Termination Date TBC shall take one of the
following three actions:

 

27



--------------------------------------------------------------------------------

  (i) Replace the Non-Extending Lenders pursuant to Section 2.21(c); or

 

  (ii) Pay or cause to be paid to the Agent, for the account of the
Non-Extending Lenders, an amount equal to the Non-Extending Lenders’ Committed
Advances, together with accrued but unpaid interest and fees thereon and all
other amounts then payable hereunder to the Non-Extending Lenders; or

 

  (iii) By giving notice to the Agent no later than three days prior to the
Termination Date in effect prior to the delivery of such Extension Request,
elect not to extend the Termination Date beyond the then applicable Termination
Date, and in this event the Borrowers may in their sole discretion repay any
amount of the Committed Advances then outstanding or exercise the Term Loan
Conversion Option with respect to the Committed Advances outstanding on the
Termination Date in accordance with Section 2.3.

 

(c) Replacement Lenders. A Non-Extending Lender shall be obligated, at the
request of TBC, to assign at any time prior to the close of business on the
Termination Date applicable to such Non-Extending Lender all of its rights
(other than rights that would survive the termination of the Agreement pursuant
to Section 8.3) and obligations hereunder to one or more Lenders or other
commercial banks nominated by TBC and willing to become Lenders in place of such
Non-Extending Lender (the “Replacement Lenders”). In order to qualify as a
Replacement Lender, a Lender or lender must satisfy all of the requirements of
this Agreement (including without limitation the terms of Section 2.20 relating
to Required Assignments). Such obligation of each Non-Extending Lenders is
subject to such Non-Extending Lender’s receiving (i) payment in full from the
Replacement Lenders of the principal amount of all Advances owing to such
Non-Extending Lender immediately prior to an assignment to the Replacement
Lenders and (ii) payment in full from the relevant Borrowers of all accrued
interest and fees and other amounts payable hereunder and then owing to such
Non-Extending Lender immediately prior to the assignment to the Replacement
Lenders. Upon such assignment, the Non-Extending Lender shall no longer be a
Lender, such Replacement Lender shall become a Continuing Lender, and the Agent
shall make appropriate entries in the Register to reflect the foregoing.

 

2.22 Subsidiary Borrowers.

 

(a) Subsidiary Borrower Designation. TBC may at any time, and from time to time,
by delivery to the Agent of a Borrower Subsidiary Letter substantially in the
form of Exhibit D, duly executed by TBC and the respective Subsidiary, designate
such Subsidiary as a “Subsidiary Borrower” for purposes of this Agreement, and
such Subsidiary shall thereupon become a “Subsidiary Borrower” for purposes of
this Agreement and, as such, shall have all of the rights and obligations of a
Borrower hereunder; provided that any designation of a Subsidiary that is
organized under the laws of a jurisdiction outside of the United States of
America shall be made only upon 30 days prior notice to the Agent. The Agent
shall promptly notify each Lender of each such designation by TBC and the
identity of the designated Subsidiary. As soon as possible and in any event
within 10 Business Days after notice of the designation of a Subsidiary Borrower
that is organized under the laws of a jurisdiction outside of the United States
of America, any Lender that may not legally lend to such Subsidiary Borrower (a
“Protesting Lender”) shall so notify TBC and the Agent in writing. With respect
to each Protesting Lender, TBC shall, effective on or before the date that such
Subsidiary Borrower shall have the right to borrow hereunder, either:

 

  (i) arrange for one or more Lenders or other commercial banks to assume the
Commitment of such Protesting Lender; subject, however, to payment to the Agent
by the assignor or the assignee of a processing and recording fee of $3,500, in
the event the assuming lender is not a Lender; or

 

28



--------------------------------------------------------------------------------

  (ii) arrange for the Commitment of such Protesting Lender to be terminated and
all Committed Advances owed to such Lender to be prepaid;

subject, in either case, to payment in full of all principal, accrued and unpaid
interest, fees, commissions and other amounts payable under this Agreement and
then owing to such Lender immediately prior to the assignment or termination of
the Commitment of such Lender.

If the Company shall designate as a Subsidiary Borrower hereunder any Subsidiary
not organized under the laws of the United States or any State thereof, any
Lender may, with notice to the Agent and the Company, fulfill its Commitment by
causing an Affiliate of such Lender to act as the Lender in respect of such
Subsidiary Borrower (and such Lender shall, to the extent of Advances made to
such Subsidiary Borrower, be deemed for all purposes hereof to have pro tanto
assigned such Advances to such Affiliate in compliance with the provisions of
Section 2.20).

 

(b) TBC Consent to Subsidiary Borrower Borrowings and Notices. No Advances shall
be made to a Subsidiary Borrower, and no Conversion of any Advances at the
request of a Subsidiary Borrower shall be effective, without, in each and every
instance, the prior consent of TBC, in its sole discretion, which shall be
evidenced by the countersignature of TBC to the relevant Notice of Borrowing or
notice of Conversion. In addition, no notices which are to be delivered by a
Borrower hereunder shall be effective, with respect to any Subsidiary Borrower,
unless the notice is countersigned by TBC.

 

(c) Subsidiary Borrower Termination Event. The occurrence of any of the
following events with respect to any Subsidiary Borrower shall constitute a
“Subsidiary Borrower Termination Event” with respect to such Subsidiary
Borrower:

 

  (i) such Subsidiary Borrower ceases to be a Subsidiary;

 

  (ii) such Subsidiary Borrower is liquidated or dissolved;

 

  (iii) such Subsidiary Borrower fails to preserve and maintain its existence;

 

  (iv) such Subsidiary Borrower merges or consolidates with or into another
Person, or conveys, transfers, leases, or otherwise disposes of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to any Person (except that a
Subsidiary Borrower may merge into or dispose of assets to another Borrower);

 

  (v) any of the “Events of Default” described in Section 6.1(a) through
(f) occurs to or with respect to such Subsidiary Borrower as if such Subsidiary
Borrower were “TBC”; or

 

  (vi) the Guaranty with respect to such Subsidiary Borrower ceases, for any
reason, to be valid and binding on TBC or TBC so states in writing.

 

(d)

Terminated Subsidiary Borrower. Upon the occurrence of a Subsidiary Borrower
Termination Event with respect to any Subsidiary Borrower, such Subsidiary
Borrower (a “Terminated Subsidiary Borrower”) shall cease to be a Borrower for
purposes of this Agreement and shall no longer be entitled to request or borrow
Advances hereunder. All outstanding Advances of a Terminated Subsidiary Borrower
shall be automatically due and payable as of the date on which the Subsidiary
Borrower Termination Event of such Terminated Subsidiary Borrower occurred,
together with accrued interest thereon and any other amounts then due and
payable by that Borrower hereunder, unless, in the case of a Subsidiary Borrower
Termination Event described in paragraph (iv) of Section 2.22(c), the other
Person party to the transaction is a Borrower and such

 

29



--------------------------------------------------------------------------------

 

other Borrower has assumed in writing all of the outstanding Advances and other
obligations under this Agreement and under the Notes, if any, of the Terminated
Subsidiary Borrower.

 

(e) TBC as Subsidiary Borrowers’ Agent. Each of the Subsidiary Borrowers hereby
appoints and authorizes TBC to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to TBC by the terms
hereof, together with such powers as are reasonably incidental thereto.

 

(f) Subsidiaries’ Several Liabilities. Notwithstanding anything in this
Agreement to the contrary, each of the Subsidiary Borrowers shall be severally
liable for the liabilities and obligations of such Subsidiary Borrower under
this Agreement and its Borrowings, and Notes, if any. No Subsidiary Borrower
shall be liable for the obligations of any other Borrower under this Agreement
or any Borrowings of any other Borrower or any other Borrower’s Notes, if any.
Each Subsidiary Borrower shall be severally liable for all payments of the
principal of and interest on Advances to such Subsidiary Borrower, and any other
amounts due hereunder that are specifically allocable to such Subsidiary
Borrower or the Advances to such Subsidiary Borrower. With respect to any
amounts due hereunder, including fees, that are not specifically allocable to a
particular Borrower, each Borrower shall be liable for such amount pro rata in
the same proportion as such Borrower’s outstanding Advances bear to the total of
then-outstanding Advances to all Borrowers.

 

2.23 Markit Data.

 

(a) Citibank, in any capacity, whether in an individual capacity or as Agent or
Lender or otherwise, shall receive data from Markit with respect to the Market
Rate Spread and agrees in such capacity to provide to designated users
identified by each Lender (and, if Citibank is not the Agent, the Agent) such
data, including any accompanying written notice or supporting information from
Markit (together, the “Markit Data”), via email, log-in or other means of
communication at the discretion of Citibank. Citibank shall have all of the
rights, benefits and protections of the Agent provided for in Article 7 when
acting in such capacity with respect to the provision of any Markit Data. For
the avoidance of doubt, any designated user shall only access and use the Markit
Data for the purposes as specified in this Agreement on behalf of the respective
Lender or, if applicable, the Agent and shall be required by such Lender, and if
applicable, the Agent, to comply with the terms of this Section 2.23. Each
Lender, and if applicable, the Agent, hereby agrees, without limiting Markit’s
or Citibank’s other rights and remedies, that it is responsible for and liable
for any breach of any of the provisions of this Section 2.23 by its respective
designated users.

 

(b) Each Lender acknowledges that all copyright, database rights, trademarks,
patents, rights of privacy or publicity and other proprietary or intellectual
property rights (including all models, software, data and any materials)
comprised in all or any of the Markit Data, or their provision, and all
enhancements, modifications or additional services thereto, are and will be the
exclusive property of Markit. Except as provided for under this Agreement, each
Lender agrees that it will not use the same (including copying, reverse
engineering or, except as otherwise required by law or regulation, disclosing it
to any person, for any purpose whatsoever) and will not remove or deface any
trademarks associated with the Markit Data. Each Lender acknowledges that the
Markit Data was developed, compiled, prepared, revised, selected and arranged by
Markit and others (including certain information sources (each a “Data
Provider”)) through the application of methods and standards of judgment
developed and applied through the expenditure of substantial time, effort and
money, and constitute valuable intellectual property and trade secrets of
Markit. Each Lender shall make reasonable efforts to comply, at Markit’s
expense, with all reasonable written requests made by Citibank (upon Markit’s
written requests to Citibank) to protect any contractual, statutory and common
law rights in the Markit Data.

 

30



--------------------------------------------------------------------------------

(c) Each Lender acknowledges that none of Markit, Citibank, their respective
affiliates or any Data Provider makes any warranty, express or implied, as to
the accuracy or completeness of the Markit Data or as to the results to be
attained by any Lender or others from the use of the Markit Data. Each Lender
hereby acknowledges that there are no express or implied warranties of title,
merchantability or fitness for a particular purpose or use, and that it has not
relied upon any warranty, guaranty or representation made by Markit, Citibank,
their respective affiliates or any Data Provider.

 

(d) Neither Markit and its affiliates nor any Data Provider nor Citibank and its
affiliates shall in any way be liable to any Lender or any client of any Lender
for any inaccuracies, errors or omissions, regardless of cause, in the Markit
Data provided hereunder or for any damages (whether direct or indirect)
resulting therefrom except, in each case, in the event of its own fraud, gross
negligence or willful misconduct. Without limiting the foregoing, Markit and
Citibank shall have no liability whatsoever to any Lender or client of a Lender,
whether in contract (including under an indemnity), in tort (including
negligence), under a warranty, under statute or otherwise, in respect of any
loss or damage suffered by such Lender or client as a result of or in connection
with any opinions, recommendations, forecasts, judgments, or any other
conclusions, or any course of action determined, by such Lender or any client of
such Lender, based on the Markit Data. To the extent permitted by law, neither
Markit nor Citibank nor their respective affiliates shall be liable for any loss
of profits or revenue or any indirect or consequential losses or damages
whatsoever incurred, whether or not it has been advised in advance of the
possibility of any such loss.

 

(e) Each Lender acknowledges that it or its employees may, in the course of
performing such Lender’s responsibilities under this Agreement, be exposed to or
acquire information which is proprietary or confidential to Markit or to third
parties to whom Markit owes a duty of confidentiality. Markit’s and such third
parties’ confidential information means the Markit Data and any related
materials provided by Markit through Citibank to each Lender and the Agent under
this Agreement. Each Lender agrees to hold Markit’s and such third parties’
confidential information in confidence to the same extent and in the same manner
as such Lender is required to hold the Company’s information confidential
pursuant to Section 8.10 hereof and agrees that it will follow procedures which
are intended to put any transferee of such confidential information on notice
that such confidential information may not be used for any other purposes except
as contemplated herein. It is understood and agreed that in the event of a
breach of confidentiality, damages may not be an adequate remedy and that
Citibank shall be entitled to seek injunctive relief to restrain any such
breach, threatened or actual. Notwithstanding anything herein to the contrary,
the Lenders and the Agent are entitled to disclose and use the Markit Data in
the normal course of their business as it relates to the Agreement, including
but not limited to disclosing such information to ratings agencies, league table
providers and prospective assignees and participants.

 

(f) The Company acknowledges that each of Citibank and the other Lenders from
time to time may conduct business with and may be a shareholder of Markit and
that each of Citibank or the other Lenders may have from the time to time the
right to appoint one or more directors to the Board of Directors of Markit.

ARTICLE 3

Representations and Warranties

 

3.1 Representations and Warranties by the Borrowers. Each of the Borrowers
represents and warrants as follows:

 

31



--------------------------------------------------------------------------------

(a) Corporate Standing. TBC is a duly organized corporation existing in good
standing under the laws of the State of Delaware. Each Subsidiary Borrower is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and each of TBC and each Subsidiary Borrower
is qualified to do business in every jurisdiction where such qualification is
required, except where the failure to so qualify would not have a material
adverse effect on the financial condition of TBC and the Subsidiary Borrowers as
a whole.

 

(b) Corporate Powers; Governmental Approvals. The execution and delivery and the
performance of the terms of this Agreement are, and the execution and delivery
and the performance of the terms of any Notes and of each Guaranty will be,
within the corporate powers of each Borrower party thereto, have been or will
have been (as appropriate) duly authorized by all necessary corporate action,
have, or will have, received (as appropriate) all necessary governmental
approval, if any (which approval, if any, remains in full force and effect), and
do not contravene any provision of the Certificate of Incorporation or By-Laws
of any Borrower party thereto, or do not contravene any law or any contractual
restriction binding on any Borrower party thereto, except where such
contravention would not have a material adverse effect on the financial
condition of TBC and its Subsidiaries, taken as a whole.

 

(c) Enforceability. This Agreement and the Notes, if any, when duly executed and
delivered by each Borrower party thereto, will constitute legal, valid and
binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms, and each Guaranty, when duly executed
and delivered by TBC, will constitute a legal, valid and binding obligation of
TBC, enforceable against TBC in accordance with its terms, subject to general
equitable principles and except as the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws of general application relating to creditors’ rights.

 

(d) No Material Pending or Threatened Actions. In TBC’s opinion, there are no
pending or threatened actions or proceedings before any court or administrative
agency (i) other than as disclosed in TBC’s filings with the Securities and
Exchange Commission, that are reasonably likely to have a material adverse
affect on the financial condition or operations of the Company which is likely
to materially impair the ability of the Company to repay the Advances or
(ii) which would affect the legality, validity or enforceability of this
Agreement or the Advances.

 

(e) Consolidated Statements. The Consolidated statement of financial position as
of December 31, 2008 and the related Consolidated statement of earnings and
retained earnings for the year then ended (copies of which have been furnished
to each Lender) correctly set forth the Consolidated financial condition of TBC
and its Subsidiaries as of such date and the result of the Consolidated
operations for such year. The Consolidated statement of financial position as of
September 30, 2009 and the related Consolidated statement of earnings and
retained earnings for the nine month period then ended (copies of which have
been furnished to each Lender) correctly set forth, subject to year-end audit
adjustments, the Consolidated financial condition of TBC and its Subsidiaries as
of such date and the result of the Consolidated operations for such nine month
period.

 

(f)

Regulation U. No Borrower is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System, and no
proceeds of any Advance will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock. Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets (either of any Borrower only or of each
Borrower and its subsidiaries on a Consolidated basis) subject to the provisions
of Section 4.2(a) or subject to any restriction contained in any agreement or
instrument between any Borrower and any Lender or

 

32



--------------------------------------------------------------------------------

 

any Affiliate of a Lender relating to Debt within the scope of Section 6.1(d)
will be margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System).

 

(g) Investment Company Act. No Borrower is an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended. Neither the making of any Advances, nor the application of the
proceeds or repayment thereof by any Borrower, nor the consummation of the other
transactions contemplated hereby, will violate any provision of such Act or any
rule, regulation or order of the Securities and Exchange Commission thereunder.

 

(h) No Material Adverse Change. Except as disclosed in filings with the
Securities and Exchange Commission prior to the date hereof, there has been no
material adverse change in the Company’s financial condition or results of
operations since December 31, 2008 that is likely to impair the ability of the
Company to repay the Advances.

ARTICLE 4

Covenants of TBC

 

4.1 Affirmative Covenants of TBC. From the date of this Agreement and so long as
any amount is payable by a Borrower to any Lender hereunder or any Commitment is
outstanding, TBC will:

 

(a) Periodic Reports. Furnish to the Lenders:

 

  (1) within 60 days after the close of each of the first three quarters of each
of TBC’s fiscal years, a Consolidated statement of financial position of TBC and
the Subsidiaries as of the end of such quarter and a Consolidated comparative
statement of earnings and retained earnings of TBC and the Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, each certified by an authorized officer of TBC,

 

  (2) within 120 days after the close of each of TBC’s fiscal years, and with
respect to any quarter thereof, if requested in writing by the Majority Lenders
(with a copy to the Agent), within 60 days after the later of (x) the close of
any of the first three quarters thereof subject of such request and (y) such
request, a statement certified by an authorized officer of TBC showing in detail
the computations required by the provisions of Sections 4.2(a) and 4.2(b), based
on the figures which appear on the books of account of TBC and the Subsidiaries
at the close of such quarters,

 

  (3) within 120 days after the close of each of TBC’s fiscal years, a copy of
the annual audit report of TBC, certified by independent public accountants of
nationally recognized standing, together with financial statements consisting of
a Consolidated statement of financial position of TBC and the Subsidiaries as of
the end of such fiscal year and a Consolidated statement of earnings and
retained earnings of TBC and the Subsidiaries for such fiscal year,

 

  (4)

within 120 days after the close of each of TBC’s fiscal years, a statement
certified by the independent public accountants who shall have prepared the
corresponding audit report furnished to the Lenders pursuant to the provisions
of clause (3) of this subsection (a), to the effect that, in the course of
preparing such audit report, such accountants had obtained no knowledge, except
as specifically stated, that TBC had been in violation of the

 

33



--------------------------------------------------------------------------------

 

provisions of any one of Sections 4.2(a), 4.2(b), 4.2(c) and 4.2(d), at any time
during such fiscal year,

 

  (5) promptly upon their becoming available, all financial statements, reports
and proxy statements which TBC sends to its stockholders,

 

  (6) promptly upon their becoming available, all regular and periodic financial
reports which TBC or any Subsidiary files with the Securities and Exchange
Commission or any national securities exchange,

 

  (7) within 3 Business Days after the discovery of the occurrence of any event
which constitutes a Default, notice of such occurrence together with a detailed
statement by a responsible officer of TBC of the steps being taken by TBC or the
appropriate Subsidiary to cure the effect of such event, and

 

  (8) such other information respecting the financial condition and operations
of TBC or the Subsidiaries as the Agent may from time to time reasonably
request.

In lieu of furnishing the Lenders the items referred to in clauses (1), (3),
(5) and (6) above, the Company may make available such items on the Company’s
website at www.boeing.com, at www.sec.gov or at such other website as notified
to the Agent and the Lenders, which shall be deemed to have satisfied the
requirement of delivery of such items in accordance with this Section.

 

(b) Payment of Taxes, Etc. Duly pay and discharge, and cause each Subsidiary
duly to pay and discharge, all material taxes, assessments and governmental
charges upon it or against its properties prior to a date which is 5 Business
Days after the date on which penalties are attached thereto, except and to the
extent only that the same shall be contested in good faith and by appropriate
proceedings by TBC or the appropriate Subsidiary.

 

(c) Insurance. Maintain, and cause each Subsidiary to maintain, with financially
sound and reputable insurance companies or associations, insurance of the kinds,
covering the risks and in the relative proportionate amounts usually carried by
companies engaged in businesses similar to that of TBC or such Subsidiary,
except, to the extent consistent with good business practices, such insurance
may be provided by TBC through its program of self insurance.

 

(d) Corporate Existence. Preserve and maintain its corporate existence.

 

(e) Material Compliance With Laws. Comply, and cause each Subsidiary to comply,
in all material respects with all applicable laws (including ERISA and
applicable environmental laws), except to the extent that failure to so comply
would not have a material adverse effect on the financial condition or
operations of the Company.

 

4.2 General Negative Covenants of TBC. From the date of this Agreement and so
long as any amount shall be payable by TBC or any other Borrower to any Lender
hereunder or any Commitment shall be outstanding, TBC will not:

 

(a) Mortgages, Liens, Etc. Create, incur, assume or suffer to exist any
mortgage, pledge, lien, security interest or other charge or encumbrance
(including the lien or retained security title of a conditional vendor) upon or
with respect to any of its Property, Plant and Equipment, or upon or with
respect to the Property, Plant and Equipment of any Subsidiary, or assign or
otherwise convey, or permit any Subsidiary to assign or otherwise convey, any
right to receive income from or with respect to its Property, Plant and
Equipment, except

 

34



--------------------------------------------------------------------------------

  (1) liens in connection with workmen’s compensation, unemployment insurance or
other social security obligations;

 

  (2) liens securing the performance of bids, tenders, contracts (other than for
the repayment of borrowed money), leases, statutory obligations, surety and
appeal bonds, liens to secure progress or partial payments made to TBC or such
Subsidiary and other liens of like nature made in the ordinary course of
business;

 

  (3) mechanics’, workmen’s, materialmen’s or other like liens arising in the
ordinary course of business in respect of obligations which are not due or which
are being contested in good faith;

 

  (4) liens for taxes not yet due or being contested in good faith and by
appropriate proceedings by TBC or the affected Subsidiary;

 

  (5) liens which arise in connection with the leasing of equipment in the
ordinary course of business;

 

  (6) liens on Property, Plant and Equipment owned by TBC or any Subsidiary of
TBC existing on September 30, 2006;

 

  (7) liens on assets of a Person existing at the time such Person is merged
into or consolidated with TBC or a Subsidiary of TBC or at the time of purchase,
lease, or acquisition of the property or Voting Stock of such Person as an
entirety or substantially as an entirety by TBC or a Subsidiary of TBC, whether
or not any Debt secured by such liens is assumed by TBC or such Subsidiary,
provided that such liens are not created in anticipation of such purchase,
lease, acquisition or merger;

 

  (8) liens securing Debt of a Subsidiary of TBC owing to TBC or to another
Subsidiary;

 

  (9) liens on assets existing at the time of acquisition of such property by
TBC or a Subsidiary of TBC or purchase money liens to secure the payment of all
or part of the purchase price of property upon acquisition of such assets by TBC
or such Subsidiary or to secure any Debt incurred or guaranteed by TBC or a
Subsidiary prior to, at the time of, or within one year after the later of the
acquisition, completion or construction (including any improvements on existing
property), or commencement of full operation, of such property, which Debt is
incurred or guaranteed solely for the purpose of financing all or any part of
the purchase price thereof or construction or improvements thereon; provided,
however, that in the case of any such acquisition, construction or improvement,
the lien shall not apply to any property theretofore owned by TBC or such
Subsidiary other than, in the case of such construction or improvement, any
theretofore unimproved real property on which the property so constructed or the
improvement made is located;

 

  (10) liens securing obligations of TBC or a Subsidiary incurred in conjunction
with industrial revenue bonds or other instruments utilized in connection with
incentive structures for tax purposes issued for the benefit of TBC or a
Subsidiary in connection with any Property, Plant and Equipment used by TBC or a
Subsidiary;

 

  (11)

any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any lien referred to in the foregoing;
provided, however, that the principal amount of Debt secured thereby shall not
exceed the principal amount of Debt so secured at the time of such extension,
renewal or replacement and that such extension, renewal or replacement shall be
limited to all or any part of the property

 

35



--------------------------------------------------------------------------------

 

that secured the lien so extended, renewed or replaced (plus improvements and
construction on such property); and

 

  (12) other liens, charges and encumbrances, so long as the aggregate amount of
the Consolidated Debt for which all such liens, charges and encumbrances serve
as security does not exceed 15% of Consolidated Net Tangible Assets.

 

(b) Consolidated Debt. Permit Consolidated Debt (subject to Section 4.3) to be
at any time more than 60% of Total Capital, where “Total Capital” means the sum
of shareholders’ equity and Consolidated Debt, provided that any accumulated
other comprehensive income and loss will be excluded.

 

(c) Payment in Violation of an Agreement. Make any payment, or permit any
Subsidiary to make any payment, of principal or interest, on any Debt which
payment would constitute a violation of the terms of this Agreement or of the
terms of any indenture or agreement binding on such corporation or to which such
corporation is a party except, in the case of any payment made by a Subsidiary,
to the extent such payment is not likely to impair the ability of TBC to repay
the Advances.

 

(d) Merger or Consolidation. Merge or consolidate with or into, or convey,
transfer, lease, or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to any Person except that TBC may merge or
consolidate with any Person so long as TBC is the surviving corporation and no
Default has occurred and is continuing or would result therefrom, and except
that any direct or indirect Subsidiary of TBC may merge or consolidate with or
into, or dispose of assets to, TBC or any other direct or indirect Subsidiary of
TBC, provided, in each case, that no Event of Default has occurred and is
continuing at the time of such proposed transaction or would result therefrom.

 

4.3 Financial Statement Terms. For purposes of Section 4.2(b), (a) all
accounting terms shall exclude amounts attributable to Boeing Capital
Corporation and its Subsidiaries and Boeing Financial Corporation, a Delaware
corporation; and (b) Total Capital shall exclude the effects of (i) any
merger-related accounting adjustments which are attributable to the merger with
or acquisition of McDonnell Douglas Corporation by TBC and (ii) any repurchase
by TBC of its common stock.

 

4.4 Waivers of Covenants. The departure by TBC or any Subsidiary from the
requirements of any of the provisions of this Article 4 shall be permitted only
if such departure has been consented to in advance in a writing signed by the
Majority Lenders, and such writing shall be effective as a consent only to the
specific departure described in such writing. Such departure by TBC or any
Subsidiary when properly consented to by the Majority Lenders shall not
constitute an Event of Default under Section 6.1(c).

ARTICLE 5

Conditions Precedent to Borrowings

 

5.1 Conditions Precedent to the Initial Borrowing of TBC. The obligation of each
Lender to make its initial Advance to TBC is subject to receipt by the Agent on
or before the day of the initial Borrowing of all of the following, each dated
as of the day hereof, in form and substance satisfactory to the Agent and its
counsel:

 

  (a)

Documentation. Copies of all documents, certified by an officer of TBC,
evidencing necessary corporate action by TBC and governmental approvals, if any,
with respect to

 

36



--------------------------------------------------------------------------------

 

this Agreement, to the Notes, if any, and to Guaranties to be delivered by TBC
pursuant to Section 5.4(e);

 

  (b) Officer’s Certificate. A certificate of the Secretary or an Assistant
Secretary of TBC which certifies the names of the officers of TBC authorized to
sign this Agreement, the Notes, if any, and the other documents to be delivered
hereunder, together with true specimen signatures of such officers and facsimile
signatures of officers authorized to sign by facsimile signature (on which
certificate each Lender may conclusively rely until it receives a further
certificate of the Secretary or an Assistant Secretary of TBC canceling or
amending the prior certificate and submitting specimen signatures of the
officers named in such further certificate);

 

  (c) Opinion of Company Counsel. A favorable opinion of in-house counsel for
TBC substantially in the form of Exhibit G and as to such other matters as the
Agent may reasonably request, which opinion TBC hereby expressly instructs such
counsel to prepare and deliver;

 

  (d) Opinion of Agent’s Counsel. A favorable opinion of Shearman & Sterling
LLP, counsel for the Agent, substantially in the form of Exhibit H;

 

  (e) Termination of 2008 Credit Agreement. TBC shall have terminated in whole
the commitments of the banks parties to the 2008 Credit Agreement; and

 

  (f) Satisfaction of 2008 Credit Agreement Obligations. TBC and its
Subsidiaries shall have satisfied all of their respective obligations under the
2008 Credit Agreement including, without limitation, the payment of all fees
under such agreement.

 

  (g) KYC Materials. To the extent that the applicable information is not
available from the Company’s website at www.boeing.com, at www.sec.gov or at
such other website as notified to the Agent and the Lenders, TBC shall have
provided such materials and information as are reasonably necessary for each
Lender to conduct know-your-customer due diligence.

 

5.2 Conditions Precedent to Each Committed Borrowing of TBC. The obligation of
each Lender to make a Committed Advance on the occasion of each Committed
Borrowing (including the initial Borrowing) is subject to the further conditions
precedent that on the date of the request for a Committed Borrowing and on the
date of such Borrowing, the following statements shall be true, and both the
giving of the applicable Notice of Committed Borrowing and the acceptance by TBC
of the proceeds of such Committed Borrowing shall be a representation by TBC
that:

 

  (a) the representations and warranties contained in subsections (a) through
(g) of Section 3.1 (other than clause (i) of subsection (d) thereof) are true
and accurate on and as of each such date as though made on and as of each such
date (except to the extent that such representations and warranties relate
solely to an earlier date); and

 

  (b) as of each such date no event has occurred and is continuing, or would
result from the proposed Committed Borrowing, which constitutes a Default.

 

5.3 Conditions Precedent to Each Bid Borrowing of TBC. The obligation of any
Lender to make a Bid Advance on the occasion of a Bid Borrowing (including the
initial Borrowing) is subject to the further conditions precedent that:

 

37



--------------------------------------------------------------------------------

  (a) Notice of Bid Borrowing. The Agent shall have received the written
confirmatory Notice of Bid Borrowing with respect thereto;

 

  (b) Bid Notes. On or before the date of such Bid Borrowing, but prior to such
Bid Borrowing, the Agent shall have received a Bid Note payable to the order of
such Lender for each of the one or more Bid Advances to be made by such Lender
as part of such Bid Borrowing, in a principal amount equal to the principal
amount of the Bid Advance to be evidenced thereby and otherwise on such terms as
were agreed to for such Bid Advance in accordance with Section 2.5;

 

  (c) Periodic Reports. Each Lender intending to make a Bid Advance shall have
received the statements provided (or deemed provided) by TBC pursuant to
Section 4.1(a)(1), (2) and (3); and

 

  (d) Representations. On the date of such request and the date of such
Borrowing, the following statements shall be true, and each of the giving of the
applicable Notice of Borrowing and the acceptance by TBC of the proceeds of such
Bid Borrowing shall be a representation by TBC that:

 

  (i) the representations and warranties contained in subsections (a) through
(g) of Section 3.1 are true and accurate on and as of each such date as though
made on and as of each such date (except to the extent that such representations
and warranties relate solely to an earlier date); and

 

  (ii) as of each such date no event has occurred and is continuing, or would
result from the proposed Bid Borrowing, which constitutes a Default.

 

5.4 Conditions Precedent to the Initial Borrowing of a Subsidiary Borrowers. The
obligation of each Lender to make its initial Advance to any particular
Subsidiary Borrower is subject to the receipt by the Agent, on or before the day
of the initial Borrowing by such Subsidiary Borrower, of all of the following,
each dated on or prior to the day of the initial Borrowing, in form and
substance satisfactory to the Agent and its counsel:

 

  (a) Borrower Subsidiary Letter. A Borrower Subsidiary Letter, substantially in
the form of Exhibit D, executed by such Subsidiary Borrower and TBC;

 

  (b) Documentation. Copies of all documents, certified by an officer of the
Subsidiary Borrower, evidencing necessary corporate action by the Subsidiary
Borrower and governmental approvals, if any, with respect to this Agreement and
any Notes;

 

  (c) Officer’s Certificate. A certificate of the Secretary or an Assistant
Secretary of TBC or the Subsidiary Borrower which certifies the names of the
officers of the Subsidiary Borrower authorized to sign the Notes and the other
documents to be delivered hereunder, together with true specimen signatures of
such officers and facsimile signatures of officers authorized to sign by
facsimile signature (on which certificate each Lender may conclusively rely
until it receives a further certificate of the Secretary or an Assistant
Secretary of TBC or the Subsidiary Borrower canceling or amending the prior
certificate and submitting signatures of the officers named in such further
certificate);

 

  (d) Opinion of Subsidiary Counsel. A favorable opinion of in-house counsel to
the Subsidiary Borrower, substantially in the form of Exhibit I and as to such
other matters as the Agent may reasonably request; and

 

38



--------------------------------------------------------------------------------

  (e) TBC Guaranty. A Guaranty of TBC that unconditionally guarantees the
payment of all obligations of such Subsidiary Borrower hereunder and under the
Notes of such Subsidiary Borrower, substantially in the form of Exhibit J,
executed and delivered by TBC to the Agent; and

 

  (f) Opinion of TBC Counsel. A favorable opinion of in-house counsel to TBC,
substantially in the form of Exhibit K and as to such other matters as the Agent
may reasonably request.

 

  (g) KYC Materials. To the extent that the applicable information is not
available from the Company’s website at www.boeing.com, at www.sec.gov or at
such other website as notified to the Agent and the Lenders, TBC shall have
provided such materials and information as are reasonably necessary for each
Lender to conduct know-your-customer due diligence.

 

5.5 Conditions Precedent to Each Committed Borrowing of a Subsidiary Borrower.
The obligation of each Lender to make a Committed Advance to a Subsidiary
Borrower on the occasion of each Committed Borrowing (including the initial
Borrowing) is subject to the further conditions precedent that on the date of
the request for such Committed Borrowing and the date of such Borrowing, the
following statements shall be true, and each of the giving of the applicable
Notice of Committed Borrowing and the acceptance by such Subsidiary Borrower of
the proceeds of such Committed Borrowing shall be (a) a representation by such
Subsidiary Borrower that:

 

  (i) the representations and warranties of that Subsidiary Borrower contained
(A) in subsections (a) through (g) of Section 3.1 are true and accurate on and
as of each such date as though made on and as of each such date (except to the
extent that such representations and warranties relate solely to an earlier
date), and (B) in its Borrower Subsidiary Letter are true and correct on and as
of the date of such Borrowing, before and after giving effect to such Borrowing;
and

 

  (ii) as of each such date no event has occurred and is continuing, or would
result from the proposed Committed Borrowing, which constitutes a Default;

and (b) a representation by TBC that the representations and warranties of TBC
contained in subsections (a) through (g) of Section 3.1 are true and accurate on
and as of each such date as though made on and as of each such date (except to
the extent that such representations and warranties relate solely to an earlier
date), and that, as of each such date, no event has occurred and is continuing,
or would result from the proposed Committed Borrowing, which constitutes a
Default.

 

5.6 Conditions Precedent to Each Bid Borrowing of a Subsidiary Borrower. The
obligation of any Lender to make a Bid Advance to any particular Subsidiary
Borrower on the occasion of each Bid Borrowing (including the initial Borrowing)
is subject to the further conditions precedent that:

 

  (a) Notice of Bid Borrowing. The Agent shall have received the written
confirmatory Notice of Bid Borrowing with respect thereto;

 

  (b)

Bid Notes. On or before the date of such Bid Borrowing, but prior to such Bid
Borrowing, the Agent shall have received a Bid Note payable to the order of such
Lender for each of the one or more Bid Advances to be made by such Lender as
part of such Bid Borrowing, in a principal amount equal to the principal amount
of the Bid Advance to be

 

39



--------------------------------------------------------------------------------

 

evidenced thereby and otherwise on such terms as were agreed to for such Bid
Advance in accordance with Section 2.5;

 

  (c) Periodic Reports. Each Lender intending to make a Bid Advance shall have
received the statements provided (or deemed provided) by TBC pursuant to
Section 4.1(a)(1), (2) and (3); and

 

  (d) Subsidiary Representations. On the date of such request and the date of
such Borrowing, the following statements shall be true, and each of the giving
of the applicable Notice of Bid Borrowing and the acceptance by the Subsidiary
of the proceeds of such Bid Borrowing shall be (a) a representation by such
Subsidiary Borrower that:

 

  (i) the representations and warranties contained (A) in subsections
(a) through (g) of Section 3.1 hereof with respect to such Subsidiary Borrower
are true and accurate on and as of each such date as though made on and as of
each such date (except to the extent that such representations and warranties
relate solely to an earlier date), and (B) in its Borrower Subsidiary Letter are
true and correct on and as of the date of such Borrowing, before and after
giving effect to such Borrowing; and

 

  (ii) as of each such date no event has occurred and is continuing, or would
result from the proposed Bid Borrowing which constitutes a Default.

 

  (e) TBC Representation. A representation by TBC that the representations and
warranties of TBC contained in subsections (a) through (g) of Section 3.1 are
true and accurate on and as of each such date as though made on and as of each
such date (except to the extent that such representations and warranties relate
solely to an earlier date), and that, as of each such date, no event has
occurred and is continuing, or would result from the proposed Committed
Borrowing which constitutes a Default.

ARTICLE 6

Events of Default

 

6.1 Events of Default. Each of the following shall constitute an Event of
Default:

 

(a) Failure by TBC to make when due any payment of principal of or interest on
any Advance or under a Guaranty when the same becomes due and payable and such
failure is not remedied within 5 Business Days thereafter;

 

(b) Any representation or warranty made by TBC in connection with the execution
and delivery of this Agreement, the Borrowings or any Guaranty, or otherwise
furnished pursuant hereto proves to have been incorrect when made in any
material respect;

 

(c) Failure by TBC to perform any other term, covenant or agreement contained in
this Agreement, and such failure is not remedied within 30 days after written
notice thereof has been given to TBC by the Agent, at the request, or with the
consent, of the Majority Lenders;

 

(d) Failure by TBC to pay when due (i) any obligation for the payment of
borrowed money on any regularly scheduled payment date or following acceleration
thereof or (ii) any other monetary obligation if, in the case of either of
clauses (i) or (ii), the aggregate unpaid principal amount of the obligations
with respect to which such failure to pay or acceleration occurred equals or
exceeds $150,000,000 and such failure is not remedied within 5 Business Days
after TBC receives notice thereof from the Agent or the creditor on such
obligation;

 

40



--------------------------------------------------------------------------------

(e) TBC or any of its Subsidiaries

 

  (1) incurs liability with respect to any employee pension benefit plan in
excess of $150,000,000 in the aggregate under

 

  (A) Sections 4062, 4063, 4064 or 4201 of ERISA; or

 

  (B) otherwise under Title IV of ERISA as a result of any reportable event
within the meaning of ERISA (other than a reportable event as to which the
provision of 30 days’ notice is waived under applicable regulations);

 

  (2) has a lien imposed on its property and rights to property under
Section 4068 of ERISA on account of a liability in excess of $150,000,000 in the
aggregate; or

 

  (3) incurs liability under Title IV of ERISA

 

  (A) in excess of $150,000,000 in the aggregate as a result of the Company or
any Subsidiary or any Person that is a member of the “controlled group” (as
defined in Section 4001(a)(14) of ERISA) of the Company or any Subsidiary having
filed a notice of intent to terminate any employee pension benefit plan under
the “distress termination” provision of Section 4041 of ERISA, or

 

  (B) in excess of $150,000,000 in the aggregate as a result of the Pension
Benefit Guaranty Corporation having instituted proceedings to terminate, or to
have a trustee appointed to administer, any such plan;

 

(f) The happening of any of the following events, provided such event has not
then been cured or stayed:

 

  (1) the cessation by TBC of the payment of its Debts as they mature,

 

  (2) the making of an assignment for the benefit of the creditors of TBC,

 

  (3) the appointment of a trustee or receiver or liquidator for TBC or for a
substantial part of its property, or

 

  (4) the institution of bankruptcy, reorganization, arrangement, insolvency or
similar proceedings by or against TBC under the laws of any jurisdiction in
which TBC is organized or has material business, operations or assets and, in
the case of any such proceeding instituted against it (but not instituted by
it), either such proceeding shall remain undismissed or unstayed for a period of
60 days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or any
substantial part of its property and assets) shall occur; or

 

(g) So long as any Subsidiary is a Borrower hereunder, the Guaranty with respect
to such Subsidiary Borrower for any reason ceases to be valid and binding on TBC
or TBC so states in writing.

 

6.2 Lenders’ Rights upon Borrower Default. If an Event of Default occurs or is
continuing, then the Agent shall at the request, or may with the consent, of the
Majority Lenders, by notice to TBC,

 

41



--------------------------------------------------------------------------------

  (a) declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and

 

  (b) declare the Advances, all interest thereon, and all other amounts payable
under this Agreement to be forthwith due and payable, whereupon the Advances,
all such interest, and all such other amounts shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrowers, provided, however,
that in the event of an actual entry or, in the case of the institution by the
Borrower of a proceeding described in Section 6.1(f)(4), a deemed entry, of an
order for relief with respect to any Borrower under the Federal Bankruptcy Code
(whether in connection with a voluntary or an involuntary case), (i) the
obligation of each Lender to make Advances shall automatically be terminated and
(ii) the payment obligations of the Borrowers with respect to Advances, all such
interest, and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest, or any notice of any kind, all of
which are hereby expressly waived by the Borrowers.

ARTICLE 7

The Agent

 

7.1 Authorization and Action. Each Lender hereby appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers as are reasonably incidental thereto. As to any matters not
expressly provided for by this Agreement (including without limitation,
enforcement or collection of any Notes), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders or as otherwise
required by Section 8.1(b) and such instructions shall be binding upon all
Lenders and all holders of interests in Advances; provided, however, that the
Agent shall not be required to take any action which exposes the Agent to
personal liability or which is contrary to this Agreement or applicable law. The
Agent agrees to give to each Lender prompt notice of each notice given to it by
the Borrowers pursuant to the terms of this Agreement. The Agent further agrees
to make a request pursuant to Section 4.1(a)(8) at the request of any Lender,
and to share such requested information with the Lenders.

 

7.2 Agent’s Reliance, Etc. (a) The Agent’s duties hereunder and under the other
Loan Documents are solely ministerial and administrative in nature and the Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, but shall be required to act or refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the written direction of the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
or any of its Affiliates to liability or that is contrary to any Loan Document
or applicable law.

 

  (b)

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 8.1 or 6.2) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have

 

42



--------------------------------------------------------------------------------

 

knowledge of any Default or the event or events that give or may give rise to
any Default unless and until the Company or any Lender shall have given notice
to the Agent describing such Default and such event or events.

 

  (c) Neither the Agent nor any member of the Agent’s Group shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty,
representation or other information made or supplied in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith or the adequacy, accuracy and/or completeness of the
information contained therein, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the perfection or priority of any
Lien or security interest created or purported to be created hereby or (v) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than (but subject to the foregoing clause (ii)) to confirm receipt of items
expressly required to be delivered to the Agent.

 

  (d) Nothing in this Agreement or any other Loan Document shall require the
Agent or any of its Related Parties to carry out any “know your customer” or
other checks in relation to any person on behalf of any Lender and each Lender
confirms to the Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or any of its Related Parties.

 

7.3 Citibank, N.A. and its Affiliates. (a) With respect to its Commitment, the
Advances made by it, and any Notes issued to it, Citibank, N.A. shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Agent hereunder; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Citibank, N.A.,
in its individual capacity. Citibank, N.A. and its Affiliates may accept
deposits from, lend money to, accept drafts drawn by, act as trustee under
indentures of, and generally engage in any kind of business with, the Company,
any of its Subsidiaries and any person or entity who may do business with or own
securities of the Company or any Subsidiary, all as if Citibank, N.A. were not
the Agent hereunder and without any duty to account therefor to the other
Lenders.

 

  (b)

Each Lender understands that the Person serving as Agent, acting in its
individual capacity, and its Affiliates (collectively, the “Agent’s Group”) are
engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively referred to
in this Section 7.3 as “Activities”) and may engage in the Activities with or on
behalf of the Company or its Affiliates. Furthermore, the Agent’s Group may, in
undertaking the Activities, engage in trading in financial products or undertake
other investment businesses for its own account or on behalf of others
(including the Company and its Affiliates and including holding, for its own
account or on behalf of others, equity, debt and similar positions in the
Company or its Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Company and its Affiliates. Each Lender understands and agrees that
in engaging in the Activities, the Agent’s Group may receive or otherwise obtain
information concerning the Company and its Affiliates (including information
concerning the ability of the Company to perform its obligations hereunder and
under the other Loan Documents) which information may not be available to any of
the Lenders that are not members of the Agent’s Group. None of the Agent nor any

 

43



--------------------------------------------------------------------------------

 

member of the Agent’s Group shall have any duty to disclose to any Lender or use
on behalf of the Lenders, and shall not be liable for the failure to so disclose
or use, any information whatsoever about or derived from the Activities or
otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Company or any Affiliate thereof) or to account for any revenue or profits
obtained in connection with the Activities, except that the Agent shall deliver
or otherwise make available to each Lender such documents as are expressly
required by any Loan Document to be transmitted by the Agent to the Lenders.

 

  (c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Company and
its Affiliates) either now have or may in the future have interests or take
actions that may conflict with the interests of any one or more of the Lenders
(including the interests of the Lenders hereunder and under the other Loan
Documents). Each Lender agrees that no member of the Agent’s Group is or shall
be required to restrict its activities as a result of the Person serving as
Agent being a member of the Agent’s Group, and that each member of the Agent’s
Group may undertake any Activities without further consultation with or
notification to any Lender. None of (i) this Agreement nor any other Loan
Document, (ii) the receipt by the Agent’s Group of information (including
Information) concerning the Company or its Affiliates (including information
concerning the ability of the Company to perform its obligations hereunder and
under the other Loan Documents) nor (iii) any other matter shall give rise to
any fiduciary, equitable or contractual duties (including without limitation any
duty of trust or confidence) owing by the Agent or any member of the Agent’s
Group to any Lender (except for the contractual duties of the Agent as set forth
in this Agreement) including any such duty that would prevent or restrict the
Agent’s Group from acting on behalf of customers (including the Company or its
Affiliates) or for its own account.

 

7.4 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon the Agent or any other Lender and based on the
financial statements referred to in Section 3.1(e) and the representations and
warranties contained in Section 3.1 and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.

 

7.5

Indemnification. The Lenders agree to indemnify the Agent in its capacity as
Agent (to the extent not reimbursed by TBC or any other Borrower), ratably
according to the respective principal amounts of the Committed Advances then
outstanding made by each of them (or if no Committed Advances are at the time
outstanding or if interests in any Committed Advances are held by Persons which
are not Lenders, ratably according to the respective amounts of their
Commitments), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement to the extent that the

 

44



--------------------------------------------------------------------------------

 

Agent is not reimbursed for such expenses by TBC or any other Borrower. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 7.5 applies whether any such investigation,
litigation or proceeding is brought by the Agent, any Lender or a third party.

 

7.6 Successor Agent. The Agent may at any time give notice of its resignation to
the Lenders and the Company and may be removed at any time with or without cause
by the Majority Lenders. Upon any such resignation or removal, the Majority
Lenders shall have the right, with the consent of the Company (if no Event of
Default has occurred and is continuing, such consent not to be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank with an office in
New York, New York. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation (such 30-day period, the
“Lender Appointment Period”), then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above.
In addition and without any obligation on the part of the retiring Agent to
appoint, on behalf of the Lenders, a successor Agent, the retiring Agent may at
any time upon or after the end of the Lender Appointment Period notify the
Company and the Lenders that no qualifying Person has accepted appointment as
successor Agent and the effective date of such retiring Agent’s resignation.
Upon the resignation effective date established in such notice and regardless of
whether a successor Agent has been appointed and accepted such appointment, the
retiring Agent’s resignation shall nonetheless become effective and (i) the
retiring Agent shall be discharged from its duties and obligations as Agent
hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time as
the Majority Lenders appoint a successor Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties as Agent of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations as
Agent hereunder or under the other Loan Documents (if not already discharged
therefrom as provided above in this paragraph). After the retiring Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 8.4 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.

 

7.7 Certain Obligations May Be Performed by Affiliates. The Agent may appoint
any of its Affiliates to perform its obligations hereunder other than any
obligation requiring the Agent to receive, pay, or otherwise handle funds or
Notes, and provided that the Agent shall continue to be responsible to the
Borrowers and the Lenders for the due performance of the Agent’s obligations
under this Agreement.

 

7.8 Other Agents. Each Lender hereby acknowledges that neither the syndication
agent nor any other Lender designated as any “Agent” (other than the Agent) on
the signature pages hereof has any liability hereunder other than in its
capacity as a Lender.

ARTICLE 8

Miscellaneous

 

8.1 Modification, Consents and Waivers.

 

(a)

Waiver. No failure or delay on the part of any Lender in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or

 

45



--------------------------------------------------------------------------------

 

power preclude any other or further exercise thereof or the exercise of any
other right or power hereunder. No notice to or demand on the Borrowers in any
case shall entitle the Borrowers to any other or further notice or demand in
similar or other circumstances.

 

(b) Amendment. No amendment or waiver of any provision of this Agreement, of any
Committed Notes or any Guaranties, nor consent to any departure by the Borrowers
therefrom, shall in any event be effective unless such amendment, waiver or
consent is in writing and signed by the Company and the Majority Lenders, and
then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by all the
Lenders, do any of the following:

 

  (i) waive any of the conditions specified in Section 5.1 or 5.4,

 

  (ii) except as provided in Section 2.19 or Section 2.21, increase the
Commitments of the Lenders or subject the Lenders to any additional obligations,

 

  (iii) reduce the principal of, or interest on, the Committed Advances or any
fees or other amounts payable hereunder,

 

  (iv) except as provided in Section 2.21, postpone any date fixed for any
payment of principal of, or interest on, the Committed Advances or any fees or
other amounts payable hereunder,

 

  (v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Committed Advances or the number of Lenders required for
the Lenders or any of them to take any action hereunder,

 

  (vi) amend this Section 8.1, or

 

  (vii) release TBC from any of its obligations under any Guaranty or limit the
liability of TBC as guarantor thereunder;

and provided further that no amendment, waiver, or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note.

 

(c) Majority Lenders. Notwithstanding the foregoing, this Section 8.1 shall not
affect the provisions of Section 4.4, “Waivers of Covenants”, or Article 6,
“Events of Default”.

 

8.2 Notices.

 

(a) Addresses. All communications and notices provided for hereunder shall be in
writing and mailed, telecopied, telexed or delivered and,

if to the Agent, as set forth on the attached Schedule II;

if to any Borrower,

care of The Boeing Company

100 N. Riverside

Mail Code: 5003 3648

Chicago, Illinois 60606

 

46



--------------------------------------------------------------------------------

Attention: Assistant Treasurer, Corporate Finance and Banking

facsimile number (312) 544-2399

if to any Lender, at its Domestic Lending Office; or,

as to each party, at such other address as designated by such party in a written
notice to each other party referring specifically to this Agreement.

 

(b) Effectiveness of Notices. All communications and notices shall, when mailed,
telecopied, or telexed, be effective when deposited in the mail, telecopied, or
confirmed by telex answerback, respectively, provided that delivery of the items
referred to in clauses (1), (3), (5) and (6) of Section 4.1(a) shall be
effective when deemed to have been delivered as provided in such Section.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or any Notes or of any Exhibit to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

 

(c) Electronic Mail. Electronic mail may be used to distribute routine
communications, such as financial statements and other information, and
documents to be signed by the parties hereto; provided, however, that no Notice
of Borrowing, signature, or other notice or document intended to be legally
binding shall be effective if sent by electronic mail.

 

(d) Internet Distributions.

 

  (1) So long as Citibank or any of its Affiliates is the Agent, such materials
as may be agreed between the Borrowers and the Agent may be delivered to the
Agent in an electronic medium in a format acceptable to the Agent and the
Lenders by e-mail at oploanswebadmin@citigroup.com. The Borrowers agree that the
Agent may make such materials, as well as any other written information,
documents, instruments and other material relating to the Company, any of its
Subsidiaries or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
or a substantially similar electronic system (the “Platform”). The Borrowers
acknowledge that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent or any of its Affiliates in
connection with the Platform.

 

  (2)

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to

 

47



--------------------------------------------------------------------------------

 

time thereafter to ensure that the Agent has on record an effective e-mail
address for such Lender) and (ii) that any Notice may be sent to such e-mail
address.

 

8.3 Costs, Expenses and Taxes.

 

(a) TBC shall pay upon written request all reasonable costs and expenses in
connection with the preparation, execution, delivery, modification and amendment
requested by any of the Borrowers of this Agreement, any Notes and the
Guaranties (including, without limitation, printing costs and the reasonable
fees and out-of-pocket expenses of counsel for the Agent) and costs and
expenses, if any, in connection with the enforcement of this Agreement, any
Notes and the Guaranties (whether through negotiations, legal proceedings or
otherwise and including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel), as well as any and all stamp and other
taxes, and to save the Lenders and other holders of interests in the Advances or
any Notes harmless from any and all liabilities with respect to or resulting
from any delay by or omission of the Borrowers to pay such taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of this Agreement, any Notes and the Guaranties.

 

(b) TBC agrees to indemnify the Agent and each Lender and each of their
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against any and all claims, damages, losses,
liabilities, penalties and expenses (including, without limitation, reasonable
fees and expenses of counsel) incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
the Advances, this Agreement, the Notes, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Advances, except to
the extent such claim, damage, loss, liability or expense resulted from such
Indemnified Party’s gross negligence or willful misconduct and except that no
Indemnified Party shall have the right to be indemnified hereunder to the extent
such indemnification relates to relationships of, between or among each of, or
any of, the Agent, the Lenders, any assignee of a Lender or any participant. In
the case of any investigation, litigation or other proceeding to which this
Section 8.3 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by TBC, its directors,
shareholders or creditors or an Indemnified Party or any other Person or an
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrowers also agree not
to assert any claim on any theory of liability for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of Advances.

 

(c) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.13, 2.14 and 8.3 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes for a
period of seven years.

 

8.4 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Borrowers, the Lenders and the Agent, and their respective
successors and assigns, except that the Borrowers may not assign or transfer
their rights hereunder without the prior written consent of the Lenders.

 

8.5

Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition

 

48



--------------------------------------------------------------------------------

 

or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

8.6 Governing Law. This Agreement, any Notes, the Guaranties and each Borrower
Subsidiary Letter shall be deemed to be contracts under the laws of the State of
New York and for all purposes shall be construed in accordance with the laws of
such State.

 

8.7 Headings. The Table of Contents and Article and Section headings used in
this Agreement are for convenience only and shall not affect the construction of
this Agreement.

 

8.8 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

8.9 Right of Set-Off. Each Lender and each of its Affiliates that is or was at
one time a Lender hereunder is authorized at any time and from time to time,
upon

 

  (i) the occurrence and during the continuance of any Event of Default and

 

  (ii) the making of the request or the granting of the consent specified by
Section 6.2 to authorize the Agent to declare any Advances due and payable
pursuant to the provisions of Section 6.2,

to the fullest extent permitted by law, without notice to any Borrower (any such
notice being expressly waived by each Borrower), to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations to such Lender or such Affiliate of such Borrower now or
hereafter existing under this Agreement and any Notes held by such Lender,
whether or not such Lender has made a demand under this Agreement or such Notes
and although such obligations may be unmatured. Each Lender shall promptly
notify any Borrower after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which such Lender and its Affiliates may have.

 

8.10 Confidentiality. Neither the Agent nor any Lender shall disclose any
Confidential Information to any other Person without the consent of a Borrower,
other than

 

  (a) to the Agent’s or such Lender’s Affiliates and their officers, directors,
employees, agents, representatives and advisors (“Permitted Parties”) and their
respective professional advisors and, as contemplated by Section 2.20(f), to
actual or prospective assignees and participants and their respective agents and
advisors, and then only on a confidential basis,

 

  (b) as required by any law, rule or regulation or judicial process,

 

  (c) any rating agency, or direct or indirect provider of credit protection to
any Permitted Party, and then only on a confidential basis; and

 

49



--------------------------------------------------------------------------------

  (d) as requested or required by any state, federal or foreign regulatory,
supervisory, governmental or quasi-governmental authority with jurisdiction over
a Permitted Party or examiner regulating banks or banking or other financial
institutions.

 

8.11 Agreement in Effect. This Agreement shall become effective upon its
execution and delivery, respectively, to the Agent and TBC by TBC and the Agent,
and when the Agent shall have been notified by each Lender listed on Schedule I
that such Lender has executed it.

 

8.12 Patriot Act Notice. Each Lender and the Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
Section 326 of the USA Patriot Act (Title III of Pub.L. 107-56 (signed into law
October 26, 2001)) and the promulgated regulations thereto (the “Patriot Act”),
it is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender or the Agent, as applicable, to
identify such Borrower in accordance with the Patriot Act. Each Borrower shall
provide, to the extent commercially reasonable, such information and take such
actions as are reasonably requested by the Agent or any Lenders in order to
assist the Agent and the Lenders in maintaining compliance with the Patriot Act.

 

8.13 Jurisdiction, Etc.

 

  (a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the Notes, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. Each Subsidiary Borrower
hereby agrees that service of process in any such action or proceeding may be
made upon the Company and each Subsidiary Borrower hereby irrevocably appoints
the Company its authorized agent to accept such service of process, and agrees
that the failure of the Company to give any notice of any such service shall not
impair or affect the validity of such service or of any judgment rendered in any
action or proceeding based thereon. Each Borrower hereby further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to the Company at its address specified pursuant to
Section 8.2. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or the Notes
in the courts of any jurisdiction.

 

  (b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

8.14 No Fiduciary Duty.

 

50



--------------------------------------------------------------------------------

The Agent, each Lender and their Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”), may have economic interests that conflict
with those of the Borrowers. Each Borrower agrees that nothing in this Agreement
or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Lenders and any
Borrower, its stockholders or its affiliates. The Borrowers acknowledge and
agree that (i) the transactions contemplated by this Agreement are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Borrowers,
on the other, (ii) in connection therewith and with the process leading to such
transaction each of the Lenders is acting solely as a principal and not the
agent or fiduciary of any Borrower, its management, stockholders, creditors or
any other person, (iii) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its affiliates has advised or is currently advising any
Borrower on other matters) or any other obligation to any Borrower except the
obligations expressly set forth in this Agreement and (iv) each Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate. Each Borrower further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Borrower, in connection
with such transaction or the process leading thereto.

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the day and year first above
written.

 

  THE BOEING COMPANY   By  

/s/ Ruud P. Roggekamp

    Name: Ruud P. Roggekamp     Title: Assistant Treasurer   CITIBANK, N.A.,
Individually and as Agent   By  

/s/ Kevin Ege

    Name: Kevin Ege     Title: Vice President Syndication Agent   JPMORGAN CHASE
BANK, N.A.   By  

/s/ Matthew H. Massie

    Name: Matthew H. Massie     Title: Managing Director



--------------------------------------------------------------------------------

Lenders BARCLAYS BANK PLC By  

/s/ Nicholas Bell

  Name: Nicholas Bell   Title: Director BANK OF AMERICA, N.A. By  

/s/ Kenneth Beck

  Name: Kenneth Beck   Title: Senior Vice President WELLS FARGO BANK, N.A. By  

/s/ Peter R. Martinets

  Name: Peter R. Martinets   Title: Senior Vice President THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. By  

/s/ Victor Pierzchalski

  Name: Victor Pierzchalski   Title: Authorized Signatory DEUTSCHE BANK AG NEW
YORK BRANCH By  

/s/ Heidi Sandquist

  Name: Heidi Sandquist   Title: Director By  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title: Vice President SUMITOMO MITSUI BANKING CORPORATION
By  

/s/ William M. Ginn

  Name: William M. Ginn   Title: Executive Officer UBS LOAN FINANCE LLC By  

/s/ Irja R. Otsa

  Name: Irja R. Otsa   Title: Associate Director By  

/s/ Mary E. Evans

  Name: Mary E. Evans   Title: Associate Director

 

2



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By  

/s/ Scott Umbs

  Name: Scott Umbs   Title: Authorized Signatory ABU DHABI INTERNATIONAL BANK
INC. By  

/s/ David Young

  Name: David Young   Title: Vice President By  

/s/ Nagy Kolta

  Name: Nagy Kolta   Title: Executive Vice President PNC BANK, NATIONAL
ASSOCIATION By  

/s/ Brian F. Hewett

  Name: Brian F. Hewett   Title: Senior Vice President BANCO SANTANDER, S.A.,
NEW YORK BRANCH By  

/s/ Jorge Saavedra

  Name: Jorge Saavedra   Title: Executive Director By  

/s/ Sen Louie

  Name: Sen Louie   Title: Vice President COMMERZBANK AG, NEW YORK AND GRAND
CAYMAN BRANCHES By  

/s/ Peter Wesemeier

  Name: Peter Wesemeier   Title: Assistant Vice President By  

/s/ Bryan J. Beck

  Name: Bryan J. Beck   Title: Senior Associate MIZUHO CORPORATE BANK, LTD. By  

/s/ Toru Inoue

  Name: Toru Inoue   Title: Deputy General Manager

 

3



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA S.A. By  

/s/ Guiherme Gobbo

  Name: Guiherme Gobbo   Title: Vice President Global Corporate Banking By  

/s/ Peter Tommaney

  Name: Peter Tommaney   Title: Senior Vice President BNP PARIBAS By  

/s/ Melissa Balley

  Name: Melissa Balley   Title: Vice President By  

/s/ Berangere Allen

  Name: Berangere Allen   Title: Vice President CREDIT SUISSE, CAYMAN ISLANDS
BRANCH By  

/s/ Karl Studer

  Name: Karl Studer   Title: Director By  

/s/ Jay Chall

  Name: Jay Chall   Title: Director MORGAN STANLEY BANK, N.A. By  

/s/ Ryan Vetsch

  Name: Ryan Vetsch   Title: Authorized Signatory THE ROYAL BANK OF SCOTLAND PLC
By  

/s/ L. Peter Yetman

  Name: L. Peter Yetman   Title: Senior Vice President GOLDMAN SACHS BANK USA By
 

/s/ Mark Walton

  Name: Mark Walton   Title: Authorized Signatory

 

4



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH By  

/s/ Michael Madnick

  Name: Michael Madnick   Title: Managing Director By  

/s/ Yuri Muzichenko

  Name: Yuri Muzichenko   Title: Director INTESA SANPAOLO S.P.A. By  

/s/ Robert Worster

  Name: Robert Worster   Title: SVP By  

/s/ Glen Binder

  Name: Glen Binder   Title: Vice President SOCIETE GENERALE By  

/s/ Arnaud Drapeau

  Name: Arnaud Drapeau   Title: Managing Director THE BANK OF NEW YORK MELLON By
 

/s/ John T Smathers

  Name: John T Smathers   Title: First Vice President U.S. BANK, NATIONAL
ASSOCIATION By  

/s/ Navneet Khanna

  Name: Navneet Khanna   Title: Vice President WESTPAC BANKING CORPORATION By  

/s/ Bradley Scammell

  Name: Bradley Scammell   Title: Head of Corporate and Institutional Banking
Americas STATE STREET BANK AND TRUST COMPANY By  

/s/ Mary H. Carey

  Name: Mary H. Carey   Title: Vice President

 

5



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY By  

/s/ Peter J. Hallan

  Name: Peter J. Hallan   Title: Vice President LLOYDS TSB BANK PLC By  

/s/ Carlos Lopez

  Name: Carlos Lopez   Title: Vice President By  

/s/ Russell Protti

  Name: Russell Protti   Title: Senior Vice President STANDARD CHARTERED BANK By
 

/s/ Maria Natalia Cucalon

  Name: Maria Natalia Cucalon A3028   Title: Associate Director Syndications,
Americas By  

/s/ Robert K. Beddington

  Name: Robert K. Beddington  

Title: VP/Credit Documentation Credit Risk Control

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED By  

/s/ John W. Wade

  Name: John W. Wade   Title: Deputy General Manager Head of Operations and
Infrastructure KEYBANK NATIONAL ASSOCIATION By  

/s/ Frank J. Jancar

  Name: Frank J. Jancar   Title: Vice President

 

6